 



Exhibit 10.2

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) dated as of December 15, 2016,
is between William J. Villari, an individual resident of the State of Georgia
(“Seller”), and Ameris Bancorp, a Georgia corporation (“Buyer”).

 

RECITALS

 

A.           Seller owns one hundred percent (100%) of the issued and
outstanding shares of Voting Common Stock, no par value per share (“Voting
Common Stock”), and approximately eighty-three percent (83%) of the issued and
outstanding shares of Non-Voting Common Stock, no par value per share
(“Non-Voting Common Stock”), of US Premium Finance Holding Company, a Florida
corporation (“USPF”).

 

B.           The Voting Common Stock and Non-Voting Common Stock are referred to
herein collectively as “USPF Common Stock”.

 

C.           Subject to the terms and conditions hereinafter set forth, Seller
desires to sell to Buyer, and Buyer desires to purchase from Seller, certain
shares of the USPF Common Stock held by Seller.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the parties agree as follows.

 

1.          Definition of Certain Terms. In addition to the terms defined in
this Agreement, certain other terms used in this Agreement are defined in the
Appendix attached hereto and, when used herein, shall have the meanings set
forth in the Appendix, which is incorporated herein by reference.

 

2.          Purchase and Sale of Designated USPF Shares. Upon the terms and
subject to the conditions set forth herein, Seller shall sell, transfer, convey,
assign and deliver to Buyer at the Closing, and Buyer shall purchase and accept
delivery from Seller at the Closing of, (i) forty-nine (49) shares of the Voting
Common Stock owned by Seller and (ii) four hundred fifty (450) of the shares of
Non-Voting Common Stock owned by Seller (collectively, the “Designated USPF
Shares”).

 

3.          Purchase Price. The aggregate consideration payable by Buyer
hereunder for the Designated USPF Shares shall be one hundred twenty-eight
thousand, five hundred seventy-two (128,572) shares (the “Designated Ameris
Shares”) of the common stock, par value $1.00 per share, of Buyer, it being
understood that, on the date of issuance of the Designated Ameris Shares, such
Designated Ameris Shares will not yet have been registered with the SEC. At the
Closing, Buyer, in consideration for the purchase of the Designated USPF Shares,
shall have caused its transfer agent to issue the Designated Ameris Shares to
Seller in certificated form.

 



 

 

 

4.Closing.

 

4.1           Closing Date. The closing of the sale of the Designated USPF
Shares (the “Closing”) will take place on January 3, 2017, or at such other
place, time and date as may be agreed by the parties hereto (the “Closing
Date”). The Closing may be accomplished remotely by such combination, as the
parties shall agree, of original documents and electronic delivery of the items
required to be delivered pursuant to Section 4.2.

 

4.2           Conditions to Obligations to Close.

 

(a)          Conditions to the Obligations of Buyer and Seller to Close. The
obligation of Buyer and Seller to consummate the Contemplated Transactions is
subject to the satisfaction of each of the following conditions:

 

(i)          no Proceeding shall be pending or threatened before any
Governmental Body wherein an unfavorable Order would (A) prevent consummation of
any of the Contemplated Transactions or (B) cause any of the Contemplated
Transactions to be rescinded following consummation; and

 

(ii)         no Legal Requirement shall have been adopted or promulgated as of
the Closing Date having the effect of making the Contemplated Transactions
illegal or otherwise prohibiting consummation of, or making void or voidable,
the Contemplated Transactions.

 

(b)          Conditions to the Obligation of Buyer to Close. Buyer’s obligation
to consummate the Contemplated Transactions is subject to the satisfaction, or
waiver by Buyer, at or prior to the Closing, of each of the following
conditions:

 

(i)          the representations and warranties set forth in Article 5 shall be
true and correct;

 

(ii)         Seller shall have performed and complied with all of its covenants
hereunder which by their nature are to be performed prior to the Closing;

 

(iii)        Seller shall have executed and delivered to Buyer a certificate,
dated the Closing Date, certifying the fulfillment of each of the conditions
specified in Section 4.2(b)(i) and Section 4.2(b)(ii); and

 

(iv)        Seller shall have delivered to Buyer the following: (A) a share
certificate representing the Designated USPF Shares, accompanied by a duly
executed transfer power; (B) a counterpart of the Shareholders Agreement signed
by Seller and USPF; (C) a counterpart of the Registration Rights Agreement
signed by Seller; (D) a counterpart of the Management and License Agreement
signed by Seller and USPF; and (E) such other certificates, documents and
instruments as Buyer may reasonably request or as otherwise may be necessary to
consummate the Contemplated Transactions.

 

2

 

 

(c)          Conditions to the Obligation of Seller to Close. Seller’s
obligation to consummate the Contemplated Transactions is subject to the
satisfaction, or waiver by Seller at or prior to the Closing, of each of the
following conditions:

 

(i)          the representations and warranties set forth in Article 6 shall be
true and correct;

 

(ii)         Buyer shall have performed and complied with all of its covenants
hereunder which by their nature are to be performed prior to the Closing;

 

(iii)        Buyer shall have executed and delivered to Seller a certificate,
dated the Closing Date, certifying the fulfillment of each of the conditions
specified in Section 4.2(c)(i) and Section 4.2(c)(ii); and

 

(iv)        Buyer shall have delivered to Seller the following: (A) a share
certificate representing the Designated Ameris Shares, which Buyer shall cause
its transfer agent to issue; (B) a counterpart of the Shareholders Agreement
signed by Buyer; (C) a counterpart of the Registration Rights Agreement signed
by Buyer; (D) a counterpart of the Management and License Agreement signed by
Ameris; and (E) such other certificates, documents and instruments as Seller may
reasonably request or as otherwise may be necessary to consummate the
Contemplated Transactions.

 

5.          Representations and Warranties of Seller. As a material inducement
to Buyer to enter into this Agreement and consummate the Contemplated
Transactions, Seller hereby represents and warrants to Buyer that all of the
statements contained in this Article 5 are true, correct and complete as of the
date hereof and will be true, correct and complete as of the Closing Date
(except for the representations and warranties that speak as of a specific date,
which shall be made as of such date).

 

5.1Authority; Consents; Enforcement; Noncontravention.

 

(a)          Enforceability. Each of the Transaction Documents to which Seller
or USPF is a party constitutes the legal, valid and binding obligations of
Seller or USPF, as the case may be, enforceable against Seller or USPF, as the
case may be, in accordance with their terms, except as enforceability may be
limited by applicable bankruptcy, fraudulent transfer, reorganization,
insolvency, moratorium or other Legal Requirements from time to time in effect
affecting creditors’ rights generally and principles governing the availability
of equitable remedies.

 

(b)          Authority of Seller and USPF. Each of Seller and USPF has the
absolute and unrestricted right, power, authority and capacity to execute and
deliver this Agreement and the other Transaction Documents to which Seller or
USPF, as the case may be, is a party, and to perform its obligations under such
Transaction Documents.

 

3

 

 

(c)          Consents. No consent, action, approval or authorization of, or
registration, declaration or filing with, any Governmental Body is required for
the performance by Seller of the terms of the Transaction Documents to which it
is a party, except for any applicable federal or state securities registrations
or filings.

 

(d)          Noncontravention. Neither the execution and the delivery of the
Transaction Documents to which Seller or USPF, as the case may be, is a party
nor the fulfillment of the terms, conditions and provisions hereof or thereof,
will (i) violate any Legal Requirement applicable to Seller or USPF,
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify or cancel any agreement, contract, grant of rights, lease, license,
instrument or other arrangement to which Seller or USPF is a party or result in
the imposition of or creation of any Encumbrance upon or with respect to any of
the assets owned or used by Seller or USPF (other than in favor of Buyer),
(iii) require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which Seller or USPF is a party or by which
Seller or USPF is bound or to which any of Seller’s or USPF’s assets are
subject, except as otherwise given prior to the Closing Date, or (iv) require
the approval, consent, authorization or act of, or the making by Seller or USPF
of any declaration, filing or registration with, any Person, except as otherwise
obtained or made prior to the Closing Date and except for any applicable federal
or state securities registrations or filings.

 

5.2         Status. Seller is an individual resident in the State of Georgia.
USPF is a duly existing corporation incorporated under the laws of the State of
Florida.

 

5.3         Capitalization, Share Ownership and Rights.

 

(a)          Capitalization. There are one thousand (1,000) shares of Voting
Common Stock issued and outstanding, all of which are owned by Seller. There are
nine thousand (9,000) shares of Non-Voting Common Stock issued and outstanding,
of which seven thousand five hundred (7,500) shares are owned by Seller and the
balance of which are owned by The Villari Family Gift Trust. All of such shares
of USPF Common Stock are and have been duly authorized, validly issued,
fully-paid and non-assessable and are not subject to, nor were they issued in
violation of, any preemptive rights, rights of first refusal or similar rights.
The Designated USPF Shares that are being transferred to Buyer at the Closing
are free and clear of all options, calls, puts, rights to subscribe, conversion
rights and other Encumbrances.

 

(b)          No Outstanding Rights. Except for this Agreement and those to be
terminated on or prior to Closing, there are no, nor are there any agreements,
commitments or arrangements not yet fully performed which would result in any,
outstanding agreements, arrangements, subscriptions, options, warrants, calls,
rights or other commitments of any character relating to the issuance, sale,
purchase or redemption of any shares of USPF Common Stock, including the
Designated USPF Shares. There is no outstanding or authorized phantom stock or
similar rights with respect to any shares of USPF Common Stock. Seller is not a
party to any voting trusts, proxies or other agreements or understandings
relating to the voting, dividend rights or disposition of the Designated USPF
Shares, and there is no such voting trust, proxy or other similar agreement with
respect to any shares of USPF Common Stock.

 

4

 

 

(c)          Stock Issued in Compliance With Laws. None of the USPF Common Stock
has been issued in violation of any Legal Requirement pertaining to the issuance
of securities or in violation of any rights, preemptive or otherwise, of any
present or past shareholder of USPF.

 

(d)          Title. After giving effect to the transfer of the Designated USPF
Shares to Buyer pursuant to this Agreement, Buyer will own and hold good and
valid title to the Designated USPF Shares, free and clear of all Encumbrances
(other than those arising through Buyer or pursuant to applicable Legal
Requirements relating to federal or state securities laws).

 

5.4         USPF Subsidiaries. USPF owns, free and clear of all options, calls,
puts, rights to subscribe, conversion rights and other Encumbrances, all of the
outstanding shares of capital stock or other securities evidencing ownership of
each of the following: (i) US Premium Finance, Inc., a California corporation;
and (ii) US Premium Finance Service Co., LLC, a Georgia limited liability
company (collectively, the “USPF Subsidiaries”). All of such shares of capital
stock or other securities are validly issued, fully paid and non-assessable.
Each USPF Subsidiary (i) is a duly organized and validly existing corporation or
limited liability company under the laws of its jurisdiction of organization,
(ii) is duly licensed and qualified to do business and is in good standing in
all jurisdictions (whether federal, state, local or foreign) where the conduct
of its business requires it to be so qualified (except for jurisdictions in
which the failure to be so qualified would not reasonably be expected to,
individually or in the aggregate, have an Adverse Effect on USPF or any USPF
Subsidiary) and (iii) has all requisite corporate power and authority to own or
lease its properties and assets and to carry on its business as now conducted.
Except for its interests in the USPF Subsidiaries, USPF does not own, directly
or indirectly, any capital stock, membership interest, partnership interest,
joint venture interest or other equity interest in any Person.

 

5.5         Absence of Certain Events. Since January 1, 2016, except as
otherwise set forth in this Agreement, neither USPF or any USPF Subsidiary, nor
Seller in relationship to ownership of USPF, has suffered an Adverse Effect.

 

5.6         Compliance With Legal Requirements. USPF and each USPF Subsidiary
and each of their employees hold all licenses, registrations, franchises,
certificates, variances, permits and authorizations necessary for the lawful
conduct of their respective businesses and properties and are and have been in
compliance with, and are not and have not been in violation of, any applicable
Legal Requirement, except in each case where the failure to hold such license,
registration, franchise, certificate, variance, permit or authorization or such
noncompliance or violation would not reasonably be expected to, individually or
in the aggregate, have an Adverse Effect on either USPF or any USPF Subsidiary,
and neither Seller nor USPF nor any USPF Subsidiary has Knowledge of, or has
received notice of, any violations of any of the above.

 

5.7         Proceedings; Orders.

 

(a)          Proceedings. There is no Proceeding pending or, to the Knowledge of
Seller or USPF, threatened: (i) against or relating to the Designated USPF
Shares; or (ii) against or relating to USPF (or any USPF Subsidiary) (which, in
the case of this clause (ii), reasonably would be expected to have an Adverse
Effect on Seller or USPF).

 

5

 

 

(b)          Orders. There is no Order: (i) to which the Designated USPF Shares
are subject, nor, to the Knowledge of Seller or USPF, is there any basis for the
issuance of such an Order; or (ii) to which USPF (or any USPF Subsidiary) or any
of the assets owned or used by USPF (or any USPF Subsidiary) is subject, nor, to
the Knowledge of Seller or USPF, is there any basis for the issuance of such an
Order (which, in the case of this clause (ii), reasonably would be expected to
have an Adverse Effect on Seller or USPF).

 

5.8         Financial Statements.

 

(a)          Seller or USPF has previously made available to Buyer copies of the
following financial statements (collectively, the “USPF Financial Statements”):
(i) the unaudited consolidated balance sheets of USPF and the USPF Subsidiaries
for the years ended December 31, 2014 and 2015, and the related unaudited
consolidated statements of income for fiscal years 2014 and 2015; and (ii) the
unaudited consolidated balance sheet (the “USPF Balance Sheet”) as of
September 30, 2016, the “Balance Sheet Date”) and consolidated statement of
income of USPF and the USPF Subsidiaries for the fiscal quarter ended
September 30, 2016. The USPF Financial Statements, as prepared by The Brand
Banking Company for USPF, fairly present in all material respects the results of
operations, changes in shareholders’ equity and financial position of USPF and
the USPF Subsidiaries (on a consolidated basis, as applicable) as of the
respective dates or for the respective periods therein set forth and have been
prepared in accordance with U.S. generally accepted accounting principles,
consistently applied during the periods involved, and, in the case of interim
financial statements, subject to recurring year-end adjustments that are not
material in nature or amount. To the Knowledge of Seller, the USPF Financial
Statements, prepared by The Brand Banking Company for USPF, have been prepared
from, and are in accordance with, the books and records of USPF and the USPF
Subsidiaries.

 

(b)          USPF maintains a system of internal accounting controls sufficient
to comply with all legal and accounting requirements applicable to the business
of USPF and the USPF Subsidiaries. To the Knowledge of Seller, the books and
records kept by USPF and any USPF Subsidiary are complete and accurate in all
material respects and have been maintained in the ordinary course of business
and in accordance with applicable Legal Requirements and accounting
requirements.

 

5.9         Undisclosed Liabilities. Except for those Liabilities that are
reflected or reserved against on the USPF Balance Sheet and Liabilities incurred
since the Balance Sheet Date in the ordinary course of business consistent with
past practice and that are not and would not be, individually or in the
aggregate, material to USPF and the USPF Subsidiaries, taken as a whole, neither
USPF nor any USPF Subsidiary has any Liability of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether due or to become due),
whether or not the same would have been required to be reflected on the USPF
Balance Sheet if it had existed on the Balance Sheet Date.

 

6

 

 

5.10       Title to Property. USPF and the USPF Subsidiaries have good and valid
title to all personal property owned by any of them, whether tangible or
intangible, in each case free and clear of all Encumbrances, except as set forth
in the USPF Balance Sheet.

 

5.11       Taxes and Tax Returns.

 

(a)          USPF and each USPF Subsidiary has duly and timely filed or caused
to be filed (including all applicable extensions) all federal, state, foreign
and local Tax Returns required to be filed by it or with respect to it (all such
Tax Returns being accurate and complete in all respects) and has duly and timely
paid or caused to be paid on its behalf all Taxes required to be paid by it
(whether or not shown to be due on such Tax Returns).

 

(b)          No jurisdiction where USPF and the USPF Subsidiaries do not file a
Tax Return has made a claim in writing that USPF or any USPF Subsidiary is
required to file a Tax Return in such jurisdiction.

 

(c)          There are no audits, examinations, disputes or proceedings pending
or, to the Knowledge of Seller or USPF, threatened with respect to, or claims or
assessments asserted or, to the Knowledge of Seller or USPF, threatened for, any
Taxes of USPF or any USPF Subsidiary.

 

5.12       Agent, Finder or Broker. Neither Seller nor USPF has any Liability to
pay any fees or commissions to any agent, broker or finder with respect to the
Contemplated Transactions, other than Colonnade Securities LLC.

 

5.13       Securities Matters. Seller is an “accredited investor” as that term
is defined in Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”). Seller acknowledges that the Designated Ameris
Shares have not been registered under the Securities Act or any applicable state
securities laws and that such shares may not be transferred or sold except
pursuant to the registration provisions of the Securities Act or pursuant to an
applicable exemption therefrom and pursuant to state securities laws as
applicable. Seller is acquiring the Designated Ameris Shares hereunder for his
own account for investment purposes only and not with a view to or for resale in
connection with any distribution thereof. Seller became aware of the offering of
the Designated Ameris Shares, and the Designated Ameris Shares were offered to
Seller, solely by direct contact between Seller and Buyer, and not by any other
means, including any form of “general solicitation” or “general advertising” (as
such terms are used in Regulation D promulgated under the Securities Act and
interpreted by the U.S. Securities and Exchange Commission (the “SEC”)).

 

5.14       Investment Decision. Seller has received, has had ample opportunity
to review and has reviewed, a copy of this Agreement and such other documents
and information as he has deemed appropriate to make his own analysis and
decision to enter into this Agreement and to acquire the Designated Ameris
Shares on the basis of such analysis. Seller has such knowledge and experience
in business and financial matters to enable Seller to understand and evaluate
this Agreement and form an investment decision with respect thereto.

 

7

 

 

5.15         Due Diligence. Seller acknowledges that no due diligence materials
or other information provided to Seller in connection with his due diligence
review shall be deemed to constitute express or implied representations or
warranties and that, except as set forth in this Agreement and the other
Transaction Documents to which Buyer or Ameris is a party, Seller is not relying
upon any representation or warranty in connection with his decision to enter
into this Agreement and the transactions set forth herein. Nothing in this
Section 5.15 is, however, intended to limit any of the representations and
warranties made by Buyer or Ameris in this Agreement or in any of the other
Transaction Document to which Buyer or Ameris is a party.

 

6.          Representations and Warranties of Buyer. As a material inducement to
Seller to enter into this Agreement and consummate the Contemplated
Transactions, Buyer hereby represents and warrants to Seller that all of the
statements contained in this Article 6 are true, correct and complete as of the
date hereof and will be true, correct and complete as of the Closing Date
(except for the representations and warranties that speak as of a specific date,
which shall be made as of such date).

 

6.1         Authority; Consents; Enforcement; Noncontravention.

 

(a)          Enforceability. Each of the Transaction Documents to which Buyer or
Ameris is a party constitutes the legal, valid and binding obligations of Buyer
or Ameris, as the case may be, enforceable against Buyer or Ameris, as the case
may be, in accordance with their terms, except as enforceability may be limited
by applicable bankruptcy, fraudulent transfer, reorganization, insolvency,
moratorium or other Legal Requirements from time to time in effect affecting
creditors’ rights generally and principles governing the availability of
equitable remedies.

 

(b)          Authority of Buyer and Ameris. Each of Buyer and Ameris has the
absolute and unrestricted right, power, authority and capacity to execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, and to perform its obligations under such Transaction Documents.

 

(c)          Consents. No consent, action, approval or authorization of, or
registration, declaration or filing with, any Governmental Body is required for
the performance by Buyer of the terms of the Transaction Documents to which it
is a party, except for any applicable federal or state securities registrations
or filings.

 

(d)          Noncontravention. Neither the execution and the delivery of the
Transaction Documents to which Buyer or Ameris is a party nor the fulfillment of
the terms, conditions and provisions hereof or thereof, will (i) violate any
Legal Requirement applicable to Buyer or Ameris, (ii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify or cancel any agreement,
contract, grant of rights, lease, license, instrument or other arrangement to
which Buyer or Ameris is a party or result in the imposition of or creation of
any Encumbrance upon or with respect to any of the assets owned or used by Buyer
or Ameris, (iii) require any notice under any agreement, contract, lease,
license, instrument or other arrangement to which Buyer or Ameris is a party or
by which Buyer or Ameris is bound or to which any of Buyer’s or Ameris’s assets
are subject, except as otherwise given prior to the Closing Date, or
(iv) require the approval, consent, authorization or act of, or the making by
Buyer or Ameris of any declaration, filing or registration with, any Person,
except as otherwise obtained or made prior to the Closing Date and except for
any applicable federal or state securities registrations or filings.

 

8

 

 

6.2         Status. Ameris is a duly existing bank chartered under the laws of
the State of Georgia. Buyer is a duly existing corporation incorporated under
the laws of the State of Georgia.

 

6.3         Capitalization, Share Ownership and Rights.

 

(a)          Capitalization. There are 34,921,474 shares of the common stock,
par value $1.00 per share, of Buyer issued and outstanding, and an additional
1,456,333 of such shares held in treasury, as of December 6, 2016, all of which
are approved for listing on and are listed on NASDAQ, are registered with the
SEC, and all of which are voting shares with the same voting rights (the
“Publicly Traded Common Stock”). All of such shares of the Publicly Traded
Common Stock are and have been duly authorized, validly issued, fully-paid and
non-assessable and are not subject to, nor were they issued in violation of, any
preemptive rights, rights of first refusal or similar rights. All of the
Designated Ameris Shares are duly authorized and, upon the issuance thereof
pursuant to this Agreement, will be validly issued, fully-paid and
non-assessable and not subject to, nor will they have been issued in violation
of, any preemptive rights, rights of first refusal or similar rights. The
Designated Ameris Shares have the same voting, dividend and other rights (and
are of the same class and series) as the shares of the Publicly Traded Common
Stock (except that the Designated Ameris Shares are not yet registered with the
SEC or listed on NASDAQ) and are free and clear of all options, calls, puts,
rights to subscribe, conversion rights and other Encumbrances.

 

(b)          No Outstanding Rights. Except for this Agreement and those to be
terminated on or prior to Closing, there are no, nor are there any agreements,
commitments or arrangements not yet fully performed which would result in any,
outstanding agreements, arrangements, subscriptions, options, warrants, calls,
rights or other commitments of any character relating to the issuance, sale,
purchase or redemption of the Designated Ameris Shares or, except as disclosed
in the SEC Reports, the Publicly Traded Common Stock. There is no outstanding or
authorized phantom stock or similar rights with respect to the Designated Ameris
Shares or the Publicly Traded Common Stock. Neither Buyer nor Ameris is a party
to any voting trusts, proxies or other agreements or understandings relating to
the voting, dividend rights or disposition of the Designated Ameris Shares or,
except as disclosed in the SEC Reports, the Publicly Traded Common Stock.

 

(c)          Stock Issued in Compliance With Laws. None of the shares of common
stock of Buyer (including the Designated Ameris Shares) has been issued in
violation of any Legal Requirement pertaining to the issuance of securities or
in violation of any rights, preemptive or otherwise, of any present or past
shareholder of Buyer.

 

9

 

 

(d)          Title. After giving effect to the transfer of the Designated Ameris
Shares to Seller pursuant to this Agreement, Seller will own and hold good and
valid title to the Designated Ameris Shares, free and clear of all Encumbrances
(other than those arising through Seller or pursuant to applicable Legal
Requirements relating to federal or state securities laws).

 

6.4         SEC Reports. Buyer has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), including pursuant to
Section 13(a) or 15(d) thereof, since January 1, 2016 (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”). As of their
respective filing dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

6.5         Absence of Certain Events. Since January 1, 2016, except as
otherwise set forth in this Agreement or as disclosed in the SEC Reports,
neither Ameris nor Buyer has suffered an Adverse Effect.

 

6.6         Compliance With Legal Requirements. Buyer and Ameris and each of
their employees hold all licenses, registrations, franchises, certificates,
variances, permits and authorizations necessary for the lawful conduct of their
respective businesses and properties and are and have been in compliance with,
and are not and have not been in violation of, any applicable Legal Requirement,
except in each case where the failure to hold such license, registration,
franchise, certificate, variance, permit or authorization or such noncompliance
or violation would not reasonably be expected to, individually or in the
aggregate, have an Adverse Effect on Buyer or Ameris and except as previously
disclosed to Seller in writing or as disclosed in the SEC Reports, and neither
Buyer nor Ameris has Knowledge of, or has received notice of, any violations of
any of the above except as previously disclosed to Seller in writing or as
disclosed in the SEC Reports.

 

6.7         Proceedings; Orders.

 

(a)          Proceedings. Except as disclosed in the SEC Reports, there is no
Proceeding pending or, to the Knowledge of Buyer, threatened: (i) against or
relating to the Designated Ameris Shares or the Publicly Traded Common Stock; or
(ii) against or relating to Buyer or Ameris (which, in the case of this
clause (ii), reasonably would be expected to have an Adverse Effect on Buyer or
Ameris).

 

(b)          Orders. Except as disclosed in the SEC Reports, there is no Order:
(i) to which the Designated Ameris Shares are subject, nor, to the Knowledge of
Buyer, is there any basis for the issuance of such an Order; or (ii) to which
Buyer or Ameris or any of the assets owned or used by Buyer or Ameris is
subject, nor, to the Knowledge of Buyer, is there any basis for the issuance of
such an Order (if such Order, in the case of this clause (ii), reasonably would
be expected to have an Adverse Effect on Buyer or Ameris).

 

10

 

 

6.8           Agent, Finder or Broker. Buyer has no Liability to pay any fees or
commissions to any agent, broker or finder with respect to the Contemplated
Transactions.

 

6.9           Securities Matters. Buyer is an “accredited investor” as that term
is defined in Regulation D promulgated under the Securities Act. Buyer
acknowledges that the Designated USPF Shares have not been registered under the
Securities Act or any applicable state securities laws and that such shares may
not be transferred or sold except pursuant to the registration provisions of the
Securities Act or pursuant to an applicable exemption therefrom and pursuant to
state securities laws as applicable. Buyer is acquiring the Designated USPF
Shares hereunder for its own account for investment purposes only and not with a
view to or for resale in connection with any distribution thereof. Buyer became
aware of the offering of the Designated USPF Shares, and the Designated USPF
Shares were offered to Buyer, solely by direct contact between Seller and Buyer,
and not by any other means, including any form of “general solicitation” or
“general advertising” (as such terms are used in Regulation D promulgated under
the Securities Act and interpreted by the SEC).

 

6.10         Investment Decision. Buyer has received, has had ample opportunity
to review and has reviewed, a copy of this Agreement and such other documents
and information as it has deemed appropriate to make its own analysis and
decision to enter into this Agreement and to buy the Designated USPF Shares on
the basis of such analysis. Buyer has such knowledge and experience in business
and financial matters to enable Buyer to understand and evaluate this Agreement
and form an investment decision with respect thereto.

 

6.11         Due Diligence. Buyer acknowledges that no due diligence materials
or other information provided to Buyer in connection with its due diligence
review shall be deemed to constitute express or implied representations or
warranties and that, except as set forth in this Agreement and the other
Transaction Documents to which Seller or USPF is a party, Buyer is not relying
upon any representation or warranty in connection with its decision to enter
into this Agreement and the transactions set forth herein. Nothing in this
Section 6.9 is, however, intended to limit any of the representations and
warranties made by Seller or USPF in this Agreement or in any of the other
Transaction Document to which Seller or USPF is a party.

 

7.          Transfer Taxes. All transfer, documentary, sales, bulk sales, use,
stamp, recordation, grantor/grantee, documentary, acquisition, value added,
registration and other such Taxes and fees (including any charges, surcharges,
penalties and interest) incurred in connection with the Designated Ameris Shares
or the Designated USPF Shares (“Transfer Taxes”) will be borne by Buyer, and
Buyer shall, at its own expense, properly file on a timely basis all Tax
Returns, reports, forms, and other documentation required of it by applicable
law with respect to any Transfer Taxes and, upon request, provide to Seller
evidence thereof.

 

8.Indemnification.

 

8.1           Survival. Except as otherwise specifically provided in this
Agreement, all of the representations and warranties of Seller and Buyer in
Articles 5 and 6, respectively, shall survive the Closing and continue in full
force and effect for a period of one (1) year thereafter, except that the
representations and warranties set forth in Sections 5.1(a), 5.1(b), 5.3(a),
5.12, 6.1(a), 6.1(b), 6.3(a) and 6.8 shall survive indefinitely. None of the
covenants or other agreements contained in this Agreement shall survive the
Closing, other than those which by their terms contemplate performance after the
Closing, each of which shall survive the Closing in accordance with its terms.

 

11

 

 

8.2           Indemnification Provision for Benefit of Buyer. Seller agrees to
indemnify and hold harmless Buyer and its Affiliates and their respective
shareholders, partners, members, officers, directors, employees, agents and
representatives, and each of their heirs, executors, successors and assigns,
from and against any Damages that any such Person may suffer in any way
resulting from, arising out of or caused by: (i) any breach of,
misrepresentation in, untruth in or inaccuracy in any representation or warranty
made by Seller in this Agreement or in any other Transaction Document to which
Seller is a party; or (ii) the nonfulfillment or nonperformance of any
agreement, covenant or condition on the part of Seller made in this Agreement or
in any other Transaction Document to which Seller is a party.

 

8.3           Indemnification Provision for Benefit of Seller. Buyer agrees to
indemnify and hold harmless Seller and his Affiliates and their respective
shareholders, partners, members, officers, directors, employees, agents and
representatives, and each of their heirs, executors, successors and assigns,
from and against any Damages that any such Person may suffer in any way
resulting from, arising out of or caused by: (i) any breach of,
misrepresentation in, untruth in or inaccuracy in any representation or warranty
made by Buyer in this Agreement or in any other Transaction Document to which
Buyer is a party; or (ii) the nonfulfillment or nonperformance of any agreement,
covenant or condition on the part of Buyer made in this Agreement or in any
other Transaction Document to which Buyer is a party.

 

8.4Claims.

 

(a)          Claim Notices. If any Person that may be entitled to
indemnification hereunder (an “Indemnified Party”) asserts a claim for
indemnification hereunder (a “Claim”), such Indemnified Party shall provide a
written notice thereof (a “Claim Notice”) to the party required by the terms of
this Agreement to indemnify the Indemnified Party (an “Indemnifying
Party”) (i) within thirty (30) days after its receipt of written notice of
either commencement of any third-party litigation or any third-party claim
against it (such litigation or claim by a third party, a “Third Party Claim”),
or (ii) within a reasonable period after such Indemnified Party becomes aware of
the existence of any other event with respect to which indemnification may be
sought from the Indemnifying Party; provided, however, that no delay or failure
on the part of an Indemnified Party in providing a Claim Notice to any
Indemnifying Party shall relieve the Indemnifying Party from any Liability or
obligation hereunder except to the extent the Indemnifying Party is prejudiced
by such delay or failure.

 

12

 

 

(b)          Third Party Claims. Within thirty (30) days after receipt of a
Claim Notice containing the information set forth in Section 8.4(a) with regard
to a Third Party Claim (but in any event at least five (5) Business Days prior
to the date any answer to such Third Party Claim is due to be filed), the
Indemnifying Party shall notify the Indemnified Party in writing of its election
to defend or compromise any Third Party Claim at its own expense and by its own
counsel, who shall be reasonably satisfactory to the Indemnified Party. The
Indemnifying Party may defend against, or enter into any settlement with respect
to, the matter in any manner it reasonably may deem appropriate, except that it
will not consent to the entry of any judgment or enter into any settlement with
respect to the matter without the written consent of the Indemnified Party,
which consent shall not be unreasonably withheld. With regard to such Third
Party Claims which the Indemnifying Party elects to defend or compromise, the
Indemnified Party may retain separate co-counsel at its sole cost and expense
(except that the Indemnifying Party will be responsible for the reasonable fees
and expenses of the separate co-counsel in the event that the counsel selected
by the Indemnifying Party cannot independently represent both the Indemnified
Party and the Indemnifying Party due to a conflict of interest or is not, in the
Indemnified Party’s reasonable determination, adequately representing the
Indemnified Party). If the Indemnifying Party fails to provide notice that the
Indemnifying Party is assuming the defense or compromise of the Third Party
Claim within the thirty (30) day period following the Indemnifying Party’s
receipt of the Claim Notice, the Indemnified Party (at the Indemnifying Party’s
expense) may defend against, or enter into any compromise with respect to, the
matter in any manner it reasonably may deem appropriate. The party controlling
the defense of any Third Party Claim shall deliver, or cause to be delivered, to
the other party or parties copies of all correspondence, pleadings, motions,
briefs, appeals or other written statements relating to or submitted in
connection with the defense of the Third Party Claim and timely notices of and
the right to participate (as an observer) in any Proceeding relating to the
Third Party Claim. The Indemnifying Party shall satisfy the Claim in accordance
with Section 8.4(f). Notwithstanding the foregoing, if (A) a Third Party Claim
relates primarily to a criminal proceeding, action or indictment, (B) the
Indemnified Party reasonably believes an adverse determination with respect to a
Third Party Claim or other claim giving rise to a Third Party Claim is likely
and such adverse determination would materially and adversely affect the
Indemnified Party’s reputation or future business prospects, (C) a Third Party
Claim seeks an injunction or equitable relief against the Indemnified Party, or
(D) the Indemnified Party reasonably determines that the Indemnifying Party
cannot adequately represent the interests of the Indemnified Party because of a
conflict of interest, then in any such case the Indemnified Party shall have the
sole right to defend and settle such Third Party Claim (with the Indemnifying
Party being entitled, at its cost and expense, to consult with respect to such
defense), and to pursue its indemnification rights hereunder and whatever other
legal remedies may be available to enforce its rights under this Article 8. If
the Indemnified Party elects to assume and control the defense of such a Third
Party Claim, it will provide notice thereof to the Indemnifying Party within
thirty (30) days after the Indemnified Party has received notice of such Third
Party Claim.

 

(c)          Claims Between the Parties. With respect to any other Claim for
indemnification hereunder not involving a Third Party Claim, the Indemnified
Party shall give the Indemnifying Party a Claim Notice. Within thirty (30) days
following receipt of the Claim Notice, the Indemnifying Party shall either
(i) acknowledge and agree by written notice to the Indemnified Party that the
Indemnifying Party intends to satisfy such Claim, or (ii) notify the Indemnified
Party that the Indemnifying Party disputes the Claim. If the Indemnifying Party
agrees to satisfy the Claim, the Claim shall be satisfied in accordance with
Section 8.4(f). If the Indemnifying Party disputes the Claim, the parties agree
to negotiate in good faith to resolve the dispute for a period of thirty (30)
days. If the parties cannot reach a satisfactory resolution of the Claim within
such thirty (30) day period, any party may choose to litigate the Claim.

 

13

 

 

(d)          Support for Claims. Upon written request, the Indemnified Party
shall provide the Indemnifying Party all information and documentation
reasonably necessary to support and verify any Damages that the Indemnified
Party believes give rise to a Claim for indemnification hereunder and shall give
the Indemnified Party reasonable access to all premises, books, records and
personnel in the possession or under the control of the Indemnified Party that
would have bearing on such Claim.

 

(e)          Claims Periods. It is understood that once a Claim Notice has been
timely given, the claims and rights to indemnification relating thereto that are
the subject of such Claim Notice shall survive until such Claim is finally
resolved. A Claim Notice shall be timely given if it is submitted within an
applicable survival period; provided, however, that (i) within the ten (10) days
following the end of an applicable survival period, an Indemnified Party may
submit a Claim Notice related to its receipt, no more than ten (10) days prior
to the end of such applicable survival period, of written notice of commencement
of any third-party litigation or third-party claim against it, and (ii) in the
thirty (30) days immediately following the conclusion of an applicable survival
period, an Indemnified Party may amend for the purpose of providing greater
detail any Claim Notice that came to its attention and that it submitted in the
sixty (60) days immediately preceding the conclusion of such applicable survival
period.

 

(f)          Payment of Claims. As used in this Section, the phrase
“determination of the amount” of a Claim shall mean agreement on such amount
between the affected parties or the amount as set forth in an Order. Upon
determination of the amount of a Claim pursuant to a properly submitted Claim
Notice, the Claim shall be immediately paid in readily available funds by the
Indemnifying Party.

 

8.5         Other Indemnification Provisions.

 

(a)          Manner of Calculation. For purposes of determining whether there
has been a breach of any representation or warranty, or the amount of any
Damages related to a breach of any representation or warranty, the
representations and warranties set forth in this Agreement shall be considered
without regard to any “material,” “Adverse Effect” or similar qualifications set
forth therein.

 

(b)          Limitations. Notwithstanding anything to the contrary in this
Agreement: (i) neither party hereto shall be liable under this Agreement for any
special, indirect, punitive or consequential Damages; and (ii) each party hereto
hereby waives, releases and agrees (and each Indemnified Party shall be deemed
to have waived, released and agreed) that it shall not bring a claim for any
such Damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

 

9.Miscellaneous Provisions.

 

9.1           Payments. TIME IS OF THE ESSENCE WITH RESPECT TO ANY PAYMENTS DUE
UNDER THIS AGREEMENT.

 

14

 

 

9.2           Binding; Assignment. This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective heirs, personal
representatives, successors, and assigns, whether by instrument, operation of
law, or otherwise. Except as expressly set forth in this Section 9.2, neither
party shall assign this Agreement or any part hereof, or any benefit or interest
herein without the prior written consent of the other party. In the event of the
incapacity or death of Seller, his guardian, executor, or heirs shall be
entitled to any funds otherwise due Seller under this Agreement. Any attempted
assignment or delegation of any rights, duties, or obligations in violation of
this Section 9.2 will be invalid and without effect.

 

9.3           Governing Law; Venue. This Agreement shall be governed by and
construed under the laws of the State of Georgia without regard to its
principles of conflicts of laws. In any action or arbitration proceeding brought
by any party hereto to enforce the rights and obligations of the parties set
forth in this Agreement, the prevailing party shall be awarded its reasonable
costs in bringing, prosecuting, or defending such action or proceeding
(including reasonable attorneys’ fees) in addition to any award granted by the
court or arbitrator.

 

9.4           Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given: (i) when delivered
personally to the recipient; (ii) one (1) Business Day after being sent to the
recipient by reputable overnight courier service (charges prepaid); (iii) when
sent to the recipient by confirmed facsimile or email transmission; or (iv) five
(5) Business Days after being mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, and in each case addressed
to the appropriate address indicated below, or such other address as may be
given in a notice sent by a party to the other party in accordance with this
Section 9.4.

 

In the case of Buyer:


Ameris Bancorp
1301 Riverplace Boulevard

Suite 2600

Jacksonville, Florida 32207

Attn: Dennis J. Zember Jr.

Facsimile: (229) 890-2235

Email: dennis.zember@amerisbank.com

 

with a copy (which shall not constitute notice to Buyer) to:

 

Rogers & Hardin LLP
2700 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
Attn: Jody L. Spencer
Facsimile: (404) 230-0972
Email: jspencer@rh-law.com

 

15

 

 

In the case of Seller:

Mr.  William J. Villari
2065 East Lake Road
Atlanta, Georgia 30307
Email: wvillari@gmail.com

 

with a copy (which shall not constitute notice to Seller) to:

Vedder Price P.C.
222 North LaSalle Street
Chicago, Illinois 60601
Attn: Marc L. Klyman, Esq.
Facsimile: (312) 609-5005
Email: mklyman@vedderprice.com

 

9.5           Further Assurances. Each party agrees to execute and deliver such
other documents and to take such other actions as may reasonably be necessary to
give full effect to the purposes and intent of this Agreement and its terms and
conditions.

 

9.6           Entire Agreement; Severability; Amendment. This Agreement,
including any attachments, schedules, addendums, and exhibits, constitutes the
entire agreement between the parties with respect to the subject matter hereof
and states the entire agreement of the parties with respect to the subject
matter hereof. If any provision of this Agreement is held to be invalid or
unenforceable to any extent, the remainder of this Agreement will continue to
have full force and effect, and such provision will be interpreted or reformed
to the extent reasonably required to render the same provision valid and
enforceable, consistent with the original intent underlying such provision. This
Agreement may only be amended, changed, or modified in a writing executed by the
parties.

 

9.7           Waivers; Delays or Omissions; Cumulative Remedies. No waiver of
any breach of this Agreement extended by any party shall be construed as a
waiver of any rights or remedies with respect to any subsequent breach. It is
agreed that no delay or omission to exercise any right, power, or remedy
accruing to a party under this Agreement, upon any breach, default, or
noncompliance by the other party, shall impair any such right, power, or remedy,
nor shall it be construed to be a waiver of any such breach, default, or
noncompliance, or any acquiescence therein, or of or in any similar breach,
default, or noncompliance thereafter occurring. It is further agreed that any
waiver, permit, consent, or approval of any kind or character on any party’s
part of any breach, default, or noncompliance under this Agreement or any waiver
on such party’s part of any provisions or conditions of the Agreement must be in
a writing executed by the parties and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement or by law or otherwise afforded to any party, shall be cumulative and
not alternative.

 

16

 

 

9.8           Construction. In this Agreement, including any attachments,
schedules, and exhibits, unless otherwise expressly indicated or required by the
context: (a) the words “including” or “includes” shall be deemed to mean
“including without limitation” and “including but not limited to” (or “includes
without limitation” and “includes but is not limited to”) regardless of whether
the words “without limitation” or “but not limited to” actually follow the term;
(b) the words “hereof,” “herein” and “hereunder” and words of similar import
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, as the case may be; (c) no inference in favor of, or against,
any party shall be drawn from the fact that one party has drafted any portion of
this Agreement; (d) the rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be applied to the
interpretation of any terms and conditions of this Agreement; (e) the
definitions in this Agreement shall apply equally to both the singular and
plural forms of the terms defined; (f) any pronoun shall include the
corresponding masculine, feminine and neuter forms; (g) the word “or” shall not
be exclusive; (h) all references herein to articles, sections, schedules and
exhibits shall be deemed references to articles and sections of, and schedules
and exhibits to, this Agreement unless the context shall otherwise require; and
(i) any references to any agreement or other instrument or any law, rule or
regulation are to such agreement, instrument, law, rule or regulation as the
same may be amended and supplemented from time to time (and, in the case of any
law, rule or regulation, to any successor provisions).

 

9.9           Counterparts. This Agreement may be executed and delivered
simultaneously in multiple counterparts (including delivery by way of electronic
or facsimile transmission), each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

9.10         Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

9.11         Payments. All payments by Seller or Buyer to the other party
pursuant to this Agreement shall be made by wire transfer of immediately
available funds in U.S. dollars.

 

9.12         Arbitration. Notwithstanding any reference in this Agreement to an
arbitrator or an arbitration proceeding, no party hereto shall be deemed to have
agreed to enter into or participate or be bound by any arbitration unless such
party separately and specifically so agrees in writing.

 

[The remainder of this page intentionally left blank]

 

17

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above, each of the undersigned represents and warrants that
he, she, or it has the right to execute this Agreement on behalf of the
indicated party.

 



  “Buyer”       AMERIS BANCORP, a Georgia corporation         By: /s/ Dennis J.
Zember Jr.   Name:  Dennis J. Zember Jr.   Title:  EVP, COO and CFO      
“Seller”       WILLIAM J. VILLARI, an individual resident of the State of
Georgia         Sign: /s/ William J. Villari



 

18

 

 

APPENDIX OF DEFINED TERMS

 

“Adverse Effect” means, with respect to a Person, any event, occurrence or
change that is materially adverse to the business, assets, properties, financial
condition or results of operations of such Person, other than events,
occurrences or changes directly or indirectly arising out of, resulting from or
attributable to any of the following: (i) changes or conditions generally
affecting the industries or segments in which such Person and its Affiliates
operate; (ii) changes in general economic or political conditions; (iii) changes
in financial, banking or securities markets in general, including any disruption
thereof and any change in prevailing interest rates; (iv) changes in Legal
Requirements or applicable accounting regulations or principles or
interpretations thereof; (v) any outbreak or escalation of hostilities or war or
any act of terrorism; (vi) any natural or man-made disaster or acts of God; or
(vii) the announcement, pendency or completion of the transactions contemplated
by this Agreement.

 

“Affiliate” means (i) a Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is controlled by a Person that
controls, such Person, (ii) any trust or estate in which such Person has a
beneficial interest or as to which such Person serves as a trustee or in another
fiduciary capacity or (iii) any spouse, parent or lineal descendent of such
Person. As used in this definition, “control” means possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies, whether through ownership of securities, partnership or other
ownership interests, by contract or otherwise.

 

“Agreement” means this Stock Purchase Agreement and the Appendix hereto.

 

“Ameris” means Ameris Bank, a Georgia state-chartered bank and wholly owned
subsidiary of Buyer.

 

“Balance Sheet Date” has the meaning set forth in Section 5.8(a).

 

“Business Day” means a day, other than a Saturday or a Sunday, on which banks in
Atlanta, Georgia are open for business.

 

“Buyer” has the meaning set forth in the preamble to this Agreement.

 

“Claim” has the meaning set forth in Section 8.4(a).

 

“Claim Notice” has the meaning set forth in Section 8.4(a).

 

“Closing” has the meaning set forth in Section 4.1.

 

“Closing Date” has the meaning set forth in Section 4.1.

 

“Contemplated Transactions” means the purchase by Buyer, and the sale by Seller,
of the Designated USPF Shares, and the issuance by Buyer to Seller of the
Designated Ameris Shares in exchange therefor, all as contemplated by this
Agreement.

 

“Damages” means all losses, claims, damages, diminution in value, Liabilities,
Taxes, fines, penalties, assessments, judgments, costs and other expenses
(including costs of investigation and defense and reasonable attorneys’ fees)
whether or not involving a third-party claim, of any nature and of any kind
whatsoever.

 



Appendix – Page A-1

 

 

“Designated Ameris Shares” has the meaning set forth in Section 3.

 

“Designated USPF Shares” has the meaning set forth in Section 2.

 

“Encumbrance” means any charge, claim, condition, equitable interest, lien,
encumbrance, option, pledge, right of refusal, right of first offer, option,
mortgage, deed of trust, title defect, security interest or restriction of any
kind, including any restriction on use, voting, transfer, receipt of income or
exercise of any other attribute of ownership.

 

“Exchange Act” has the meaning set forth in Section 6.4.

 

“Governmental Body” means any (i) nation, state, county, city, town, village,
district or other jurisdiction of any nature, (ii) federal, state, local,
municipal, foreign or other governmental organization or body,
(iii) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official or entity and any court or
other tribunal), (iv) multi-national organization or body, or (v) body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature.

 

“Indemnified Party” has the meaning set forth in Section 8.4(a).

 

“Indemnifying Party” has the meaning set forth in Section 8.4(a).

 

“Knowledge” has the following meaning: (i) an individual will be deemed to have
Knowledge of a particular fact or other matter if that individual is actually
aware of that fact or matter; and (ii) a Person (other than an individual) will
be deemed to have Knowledge of a particular fact or other matter if any
individual who is serving as an executive officer, executor or trustee of that
Person (or in any similar capacity) has Knowledge of that fact or other matter
(as set forth in the immediately preceding clause (i)).

 

“Legal Requirement” means any applicable federal, state, local, municipal,
foreign, international, multinational or other administrative Order,
constitution, law, ordinance, principle of common law, rule, regulation, statute
or treaty as in effect on the date of this Agreement.

 

“Liability” means debts, obligations, duties or liabilities of every type and
trade, known or unknown, accrued or unaccrued, liquidated or unliquidated,
matured or unmatured, determined, determinable, fixed, contingent, absolute or
otherwise.

 

“Management and License Agreement” means the Management and License Agreement,
dated as of December 15, 2016, among Seller, USPF and Ameris.

 

“NASDAQ” shall mean the Nasdaq Global Select Market.

 

“Non-Voting Common Stock” has the meaning set forth in the recitals to this
Agreement.

 

Appendix – Page A-2

 

 

“Order” means any award, decision, injunction, judgment, decree, subpoena,
ruling, charge, order or verdict entered, issued, as made or rendered by any
court, administrative agency or other Governmental Body or by any arbitrator.

 

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability partnership or
company, firm, joint venture, association, joint-stock company, estate, trust,
unincorporated organization, labor union or other governmental or regulatory
body or entity.

 

“Proceeding” shall mean any judicial, administrative or arbitral actions, suits
or proceedings (public or private) by or before any Governmental Body or before
any arbitrator, mediator or other alternative dispute resolution provider
pursuant to any collective bargaining agreement, contractual agreement or Legal
Requirement, and including any audit or examination, or other administrative or
court proceeding with respect to Taxes or Tax Returns.

 

“Registration Rights Agreement” means the Registration Rights Agreement, to be
entered into and dated as of the Closing Date, between Seller and Buyer,
substantially in the form attached hereto as Exhibit B.

 

“SEC” has the meaning set forth in Section 5.13.

 

“SEC Reports” has the meaning set forth in Section 6.4.

 

“Securities Act” has the meaning set forth in Section 5.13.

 

“Seller” has the meaning set forth in the preamble to this Agreement.

 

“Shareholders Agreement” means the Shareholders Agreement, to be entered into
and dated as of the Closing Date, by and among Seller, USPF, The Villari Family
Gift Trust and Buyer, substantially in the form attached hereto as Exhibit A.

 

“Tax” means any tax or taxes, however denominated, including income tax, capital
gains tax, value-added tax, sales tax, property tax, gift tax, estate tax,
capital stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, sales, use, transfer, registration, alternative or
add-on minimum, estimated or other tax of any kind whatsoever and any related
charge or amount (including any fine, penalty, interest or addition to tax),
imposed, assessed or collected by or under the authority of any Governmental
Body or payable pursuant to any tax-sharing agreement or any other arrangement
relating to the sharing or payment of any such tax, levy, assessment, tariff,
duty, deficiency or fee, including any interest, penalty or addition thereto,
whether disputed or not.

 

“Tax Returns” means any return (including any information return), report,
declaration of estimated Taxes, statement, schedule, notice, form or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.

 

Appendix – Page A-3

 

 

“Third Party Claim” has the meaning set forth in Section 8.4(a).

 

“Transaction Documents” means this Agreement, the Management and License
Agreement, the Registration Rights Agreement and the Shareholders Agreement, and
any agreement to which both Buyer and Seller (or to which both Buyer and Ameris)
become parties on or before the Closing Date.

 

“USPF” has the meaning set forth in the recitals to this Agreement.

 

“USPF Balance Sheet” has the meaning set forth in Section 5.8(a).

 

“USPF Common Stock” has the meaning set forth in the recitals to this Agreement.

 

“USPF Financial Statements” has the meaning set forth in Section 5.8(a).

 

“USPF Subsidiaries” has the meaning set forth in Section 5.4.

 

“Voting Common Stock” has the meaning set forth in the recitals to this
Agreement.

 

Appendix – Page A-4

 

 

EXHIBIT A

 

ShAreholders Agreement

 

among

 

US PREMIUM FINANCE HOLDING COMPANY

 

and

 

the Shareholders named herein

 

dated as of

 

January 3, 2017

 

 

 

 



TABLE OF CONTENTS

 

Article I Definitions 1     Article II Management and Operation of the Company 6
    Section 2.01 Board of Directors 6     Section 2.02 Meetings of the Board of
Directors 7     Section 2.03 Voting Arrangements 8     Article III Transfer of
Interests 9     Section 3.01 General Restrictions on Transfer 9     Section 3.02
Drag-along Rights 10     Section 3.03 Tag-along Rights 12     Section 3.04
Ameris Purchase of Villari Shares 14     Article IV Preemptive Rights 16

 

Section 4.01 Preemptive Right 16     Article V Information Rights 18     Section
5.01 Financial Statements 18     Section 5.02 Inspection Rights 18     Article
VI Term and Termination 19     Section 6.01 Termination 19     Section 6.02
Effect of Termination 19     Article VII Miscellaneous 19     Section 7.01
Expenses 19     Section 7.02 Release of Liability 19     Section 7.03 Notices 20
    Section 7.04 Interpretation 21     Section 7.05 Headings 21     Section 7.06
Severability 22     Section 7.07 Entire Agreement 22     Section 7.08 Successors
and Assigns 22     Section 7.09 No Third-party Beneficiaries 22     Section 7.10
Amendment and Modification; Waiver 22     Section 7.11 Governing Law 22    
Section 7.12 Equitable Remedies 22     Section 7.13 Counterparts 23     Section
7.14 Arbitration 23     Section 7.15 Confidentiality 23

 

i

 

 

Shareholders Agreement

 

This Shareholders Agreement (this “Agreement”), dated as of January 3, 2017, is
entered into among US Premium Finance Holding Company, a Florida corporation
(the “Company”), William J. Villari, an individual resident of the State of
Georgia (“Villari”), Ameris Bancorp, a Georgia corporation (“Ameris” and,
together with Villari, the “Division Shareholders”), and The Villari Family Gift
Trust (such Person, collectively with the Division Shareholders, the
“Shareholders”).

 

RECITALS

 

WHEREAS, as of the date hereof, the outstanding Common Stock is owned by the
Shareholders as set forth on Exhibit A attached hereto and incorporated herein
by this reference; and

 

WHEREAS, the Shareholders deem it in their best interests and in the best
interests of the Company to set forth in this Agreement their respective rights
and obligations in connection with their investment in the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Article I 

Definitions

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in this Article I.

 

“ABCB Stock” means the common stock, par value $1.00 per share, of Ameris.

 

“Affiliate” means with respect to any Person, any other Person who, directly or
indirectly (including through one or more intermediaries), controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control,” when used with respect to any specified Person,
shall mean the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person, whether through ownership of voting
securities or partnership or other ownership interests, by contract or
otherwise; and the terms “controlling” and “controlled” shall have correlative
meanings.

 

“Agreement” has the meaning set forth in the preamble.

 

“Ameris” has the meaning set forth in the preamble.

 

“Ameris Director” has the meaning set forth in Section 2.01(a).

 

“Applicable Law” means all applicable provisions of (a) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, decrees,
ordinances, codes, proclamations, declarations or orders of any Governmental
Authority, (b) any consents or approvals of any Governmental Authority and (c)
any orders, decisions, advisory or interpretative opinions, injunctions,
judgments, awards, decrees of, or agreements with, any Governmental Authority.

 

 

 

 

“Asset Transfer” means with respect to an entity (or portion thereof), a sale,
lease or other disposition of all or substantially all of the assets of such
entity (or portion thereof).

 

“Average ABCB Stock Price” has the meaning set forth in Section 3.04(a).

 

“Board” has the meaning set forth in Section 2.01(a).

 

“Business” means the business of soliciting, originating, servicing,
administering and collecting: (i) loans made for purposes of funding insurance
premiums; and (ii) other loans made to Persons engaged in the insurance
business.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Atlanta, Georgia are authorized or required to close.

 

“Bylaws” means the bylaws of the Company, as amended, modified, supplemented or
restated from time to time in accordance with the terms of this Agreement.

 

“Certificate of Incorporation” means the certificate of incorporation of the
Company, as filed with the Department of State of the State of Florida and as
amended, modified, supplemented or restated from time to time in accordance with
the terms of this Agreement.

 

“Change of Control” means any transaction or series of related transactions (as
a result of a tender offer, merger, consolidation or otherwise) that results in,
or that is in connection with, (a) any Third-Party Purchaser or “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) of Third-Party Purchasers
acquiring beneficial ownership, directly or indirectly, of a majority of the
then issued and outstanding Common Stock or (b) the sale, lease, exchange,
conveyance, transfer or other disposition (for cash, shares of stock, securities
or other consideration) of all or substantially all of the property and assets
of the Company and its subsidiaries (if any), on a consolidated basis, to any
Third-Party Purchaser or “group” (within the meaning of Section 13(d)(3) of the
Exchange Act) of Third-Party Purchasers (including any liquidation, dissolution
or winding up of the affairs of the Company, or any other distribution made, in
connection therewith).

 

“Common Stock” means, collectively, the Voting Common Stock and the Non-Voting
Common Stock; provided, however, that if the context otherwise requires, or as
necessary for consistency of reference or application under the circumstances,
“Common Stock” may refer to either of the Voting Common Stock or the Non-Voting
Common Stock.

 

“Company” has the meaning set forth in the preamble.

 

“Designated Ameris Shares” has the meaning set forth in the Prior Stock Purchase
Agreement.

 

“Director” has the meaning set forth in Section 2.01(a).

 



2

 

 

“Division” has the meaning set forth in the Management Agreement.

 

“Division Shareholders” has the meaning set forth in the preamble.

 

“Drag-Along Notice” has the meaning set forth in Section 3.02(b).

 

“Drag-Along Sale” has the meaning set forth in Section 3.02(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect at the time.

 

“Excluded Securities” means any Common Stock or other equity securities issued
in connection with: (a) a grant to any existing or prospective consultants,
employees, officers or Directors pursuant to any stock option, employee stock
purchase or similar equity-based plans or other compensation agreement; (b) the
exercise or conversion of options to purchase shares of Common Stock, or shares
of Common Stock issued to any existing or prospective consultants, employees,
officers or Directors pursuant to any stock option, employee stock purchase or
similar equity-based plans or any other compensation agreement; (c) any
acquisition by the Company of the stock, assets, properties or business of any
Person; (d) any merger, consolidation or other business combination involving
the Company; (e) the commencement of any Initial Public Offering or any
transaction or series of related transactions involving a Change of Control; (f)
a stock split, stock dividend or any similar recapitalization; or (g) any
issuance of Financing Equity where such Financing Equity, together with all then
outstanding Financing Equity, is not equal to, and is not convertible into, an
aggregate of more than five percent (5%) of the outstanding Common Stock on a
fully diluted basis at the time of the issuance of such Financing Equity, in
each case, approved in accordance with the terms of this Agreement.

 

“Exercise Period” has the meaning set forth in Section 4.01(c).

 

“Exercising Shareholder” has the meaning set forth in Section 4.01(d).

 

“Financing Equity” means any Common Stock, warrants or other similar rights to
purchase Common Stock issued to lenders or other institutional investors
(excluding the Shareholders) in any arm’s length transaction providing debt
financing to the Company.

 

“Fiscal Year” means for financial accounting purposes, January 1 to December 31.

 

“Fundamental Matter” means any of the actions specified in Section 2.03(b)(i),
Section 2.03(h) or Section 2.03(i).

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Government Approval” means any authorization, consent, approval, waiver,
exception, variance, order, exemption, publication, filing, declaration,
concession, grant, franchise, agreement, permission, permit, or license of, from
or with any Governmental Authority, the giving notice to, or registration with,
any Governmental Authority or any other action in respect of any Governmental
Authority.

 

3

 

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Information” has the meaning set forth in Section 7.15(a).

 

“Initial Public Offering” means any offering of Common Stock pursuant to a
registration statement filed in accordance with the Securities Act.

 

“Issuance Notice” has the meaning set forth in Section 4.01(b).

 

“Lien” means any lien, claim, charge, mortgage, pledge, security interest,
option, preferential arrangement, right of first offer, encumbrance or other
restriction or limitation of any nature whatsoever.

 

“Management Agreement” means that certain Management and License Agreement,
dated as of December 15, 2016, by and among Villari, the Company and Ameris
Bank, a Georgia state-chartered bank and wholly owned subsidiary of Ameris.

 

“New Ameris Shares” has the meaning set forth in Section 3.04(a).

 

“New Securities” has the meaning set forth in Section 4.01(a).

 

“Non-Exercising Shareholder” has the meaning set forth in Section 4.01(d).

 

“Non-Voting Common Stock” means the non-voting common stock, no par value per
share, of the Company and any securities issued by the Company in respect
thereof, or in substitution therefor, in connection with any stock split,
dividend or combination, or any reclassification, recapitalization, merger,
consolidation, exchange or similar reorganization.

 

“Organizational Documents” means the Bylaws and the Certificate of
Incorporation.

 

“Over-Allotment Exercise Period” has the meaning set forth in Section 4.01(d).

 

“Over-Allotment New Securities” has the meaning set forth in Section 4.01(d).

 

“Over-Allotment Notice” has the meaning set forth in Section 4.01(d).

 

“Permitted Transferee” means with respect to any Shareholder, (i) any Affiliate
of such Shareholder, (ii) such Shareholder’s spouse, parents, siblings and
descendants (by blood or adoption), and the spouse, parents, siblings and
descendants (by blood or adoption) of such spouses, parents, siblings and
descendants (by blood or adoption), and any family partnership, trust or other
entity where any one or more of such Persons described in the immediately
preceding clause (i) or this clause (ii) are the sole beneficial owners or
beneficiaries, or (iii) upon the death of any Shareholder, such Shareholder’s
estate, administrator or executor, provided that under the terms of such
Shareholder’s will or under the applicable laws of intestate succession, such
Shareholder’s Common Stock is to be Transferred solely to one or more Permitted
Transferees as otherwise defined herein.

 

4

 

  

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Preemptive Pro Rata Portion” has the meaning set forth in Section 4.01(c).

 

“Preemptive Shareholder” has the meaning set forth in Section 4.01(a).

 

“Prior Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of January 3, 2017, by and between Villari and Ameris.

 

“Prior Stock Purchase Agreement” means that certain Stock Purchase Agreement,
dated as of December 15, 2016, by and between Villari and Ameris, relating to
the purchase of shares of Common Stock by Ameris from Villari.

 

“Proposed Transferee” has the meaning set forth in Section 3.03(a).

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Sale Notice” has the meaning set forth in Section 3.03(b).

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect at the time.

 

“Shareholders” has the meaning set forth in the preamble.

 

“Supermajority Approval” means, with respect to any matter that must be approved
by the Board, (a) the affirmative vote at a meeting of the Board of at least
eighty percent (80%) of the Directors or (b) the unanimous written consent of
the entire Board in lieu of a meeting.

 

“Tag-Along Notice” has the meaning set forth in Section 3.03(c).

 

“Tag-Along Period” has the meaning set forth in Section 3.03(c).

 

“Tag-Along Sale” has the meaning set forth in Section 3.03(a).

 

“Third-Party Purchaser” means any Person who, immediately prior to the
contemplated transaction, (a) does not directly or indirectly own or have the
right to acquire any outstanding Common Stock or (b) is not a Permitted
Transferee of any Person who directly or indirectly owns or has the right to
acquire any Common Stock.

 



5

 

 

“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any Common Stock owned by
a Person or any interest (including a beneficial interest) in any Common Stock
owned by a Person.

 

“Villari” has the meaning set forth in the preamble.

 

“Villari Director” has the meaning set forth in Section 2.01(a).

 

“Villari Shares” has the meaning set forth in Section 3.04(a).

 

“Voting Common Stock” means the voting common stock, no par value per share, of
the Company and any securities issued by the Company in respect thereof, or in
substitution therefor, in connection with any stock split, dividend or
combination, or any reclassification, recapitalization, merger, consolidation,
exchange or similar reorganization.

 

Article II 

Management and Operation of the Company

 

Section 2.01         Board of Directors.

 



(a)          The Shareholders agree that the business and affairs of the Company
shall be managed through a board of directors (the “Board”) consisting of five
(5) members (each, a “Director”); provided, however, that such number of
Directors shall be increased to six (6) automatically and without further action
upon Ameris becoming the owner of thirty percent (30%) of the Common Stock. The
Directors shall be elected to the Board in accordance with the following
procedures:

 

(i)          Villari shall have the right to designate four (4) Directors, who
shall initially be Villari, Mark Bell, Chris Howard and Doug Shumate (the
“Villari Directors”); and

 

(ii)         Ameris shall have the right to designate one (1) Director, who
shall initially be Dennis Zember (the “Ameris Director”); provided, however,
that upon Ameris becoming the owner of thirty percent (30%) of the Common Stock,
Ameris shall have the right to designate one (1) additional Director and the
number of Ameris Directors shall be increased to a total of two (2) Directors.

 

(b)          Each Shareholder shall vote all shares of Common Stock over which
such Shareholder has voting control and shall take all other necessary or
desirable actions within such Shareholder’s control (including in its capacity
as shareholder, director, member of a board committee or officer of the Company
or otherwise, and whether at a regular or special meeting of the Shareholders or
by written consent in lieu of a meeting) to elect to the Board any individual
designated by a Division Shareholder pursuant to Section 2.01(a).
Notwithstanding anything to the contrary in this Agreement, no Shareholder shall
be required to elect to the Board any individual who is a competitor (or an
Affiliate or Representative of any such competitor) of: (i) the Division (as
defined in the Management Agreement); (ii) any Shareholder; or (iii) an
Affiliate of any Shareholder.

 



6

 

 

(c)          Each Division Shareholder shall have the right at any time to
remove (with or without cause) any Director designated by such Division
Shareholder for election to the Board and each other Shareholder shall vote all
shares of Common Stock over which such Shareholder has voting control and shall
take all other necessary or desirable actions within such Shareholder’s control
(including in its capacity as shareholder, director, member of a board committee
or officer of the Company or otherwise, and whether at a regular or special
meeting of the Shareholders or by written consent in lieu of a meeting) to
remove from the Board any individual designated by such Division Shareholder
that such Division Shareholder desires to remove pursuant to this Section 2.01.
Except as provided in the preceding sentence, unless a Division Shareholder
shall otherwise consent in writing, no other Shareholder shall take any action
to cause the removal of any Directors designated by a Division Shareholder.

 

(d)          In the event a vacancy is created on the Board at any time and for
any reason (whether as a result of death, disability, retirement, resignation or
removal of an individual pursuant to Section 2.01(c)), the Division Shareholder
who designated such individual shall have the right to designate a different
individual to replace such Director and each other Shareholder shall vote all
shares of Common Stock over which such Shareholder has voting control and shall
take all other necessary or desirable actions within such Shareholder’s control
(including in its capacity as shareholder, director, member of a board committee
or officer of the Company or otherwise, and whether at a regular or special
meeting of the Shareholders or by written consent in lieu of a meeting) to elect
to the Board any individual designated by such Division Shareholder.

 

(e)          The Board shall have the right to establish any committee of
Directors as the Board shall deem appropriate from time to time. Subject to this
Agreement, the Organizational Documents and Applicable Law, committees of the
Board shall have the rights, powers and privileges granted to such committee by
the Board from time to time. Any delegation of authority to a committee of
Directors to take any action must be approved in the same manner as would be
required for the Board to approve such action directly. Any committee of
Directors shall be composed of the same proportion of Villari Directors and
Ameris Directors as the Division Shareholders shall then be entitled to appoint
to the Board pursuant to this Section 2.01; provided, that for so long as Ameris
has the right to designate a Director to the Board, any committee composed of
Directors shall consist of at least one Ameris Director.

 

Section 2.02         Meetings of the Board of Directors.

 

(a)          The Board will meet no less than two (2) times a year at such times
and in such places as the Board shall designate from time to time. In addition
to the regular meetings contemplated by the foregoing sentence, special meetings
of the Board may be called by any Director or Division Shareholder on no less
than three (3) Business Days’ prior written notice of the time, place and agenda
of the meeting.

 

(b)          The Directors may participate in any meeting of the Board by means
of video conference, teleconference or other similar communications equipment by
means of which all persons participating in the meeting can hear each other and
such participation shall constitute such Director’s presence in person at the
meeting.

 

(c)          The presence of a majority of Directors then in office shall
constitute a quorum; provided, that at least one Ameris Director is present at
such meeting. If a quorum is not achieved at any duly called meeting, such
meeting may be postponed to a time no earlier than 48 hours after written notice
of such postponement has been given to the Directors.

 

(d)          Unless otherwise restricted by this Agreement, any action required
or permitted to be taken at any meeting of the Board or of any committee thereof
may be taken without a meeting if all directors or members of such committee, as
the case may be, consent thereto in writing or by electronic transmission, and
the writings or electronic transmissions are filed with the minutes of
proceedings of the Board of Directors or committee.

 



7

 

 

Section 2.03         Voting Arrangements. In addition to any vote or consent of
the Board or the Shareholders required by Applicable Law, without Supermajority
Approval the Company shall not, and shall not enter into any commitment to:

 

(a)          amend, modify or waive the Certificate of Incorporation or Bylaws;

 

(b)          (i) make any material change to the nature of the Business
conducted by the Company or (ii) enter into any business other than the
Business;

 

(c)          (i) issue or sell Common Stock or other equity securities of the
Company to any Person or (ii) enter into or effect any transaction or series of
related transactions involving the repurchase, redemption or other acquisition
of Common Stock from any Person, other than, in each case relating to clause (i)
or clause (ii), any Excluded Securities approved in accordance with the terms of
this Agreement, or as otherwise contemplated by the terms of this Agreement;

 

(d)          appoint or remove the Company’s auditors or make any changes in the
accounting methods or policies of the Company (other than as required by GAAP);

 

(e)          enter into or effect any transaction or series of related
transactions involving the purchase, lease, license, exchange or other
acquisition (including by merger, consolidation, acquisition of stock or
acquisition of assets) by the Company of any assets and/or equity interests of
any Person;

 

(f)          except for a Change of Control effected in accordance with Section
3.02, enter into or effect any transaction or series of related transactions
involving the sale, lease, license, exchange or other disposition (including by
merger, consolidation, sale of stock or sale of assets) by the Company of any
assets;

 

(g)          establish a subsidiary or enter into any joint venture or similar
business arrangement;

 

(h)          initiate or consummate an Initial Public Offering or make a public
offering and sale of Common Stock or any other securities; or

 

(i)          dissolve, wind-up or liquidate the Company or initiate a bankruptcy
proceeding involving the Company.

 

Article III 

Transfer of Interests

 

Section 3.01         General Restrictions on Transfer.

 

(a)          Except as permitted pursuant to Section 3.01(b) or in accordance
with the procedures described in Section 3.02, Section 3.03 or Section 3.04,
each Shareholder agrees that such Shareholder will not, directly or indirectly,
voluntarily or involuntarily Transfer any of its Common Stock.

 

(b)          The provisions of Section 3.01(a), Section 3.02 and Section 3.03
shall not apply to any of the following Transfers by any Shareholder of any of
its Common Stock:

 

(i)          to a Permitted Transferee; or

 



8

 

 

(ii)         pursuant to a merger, consolidation or other business combination
of the Company that has been approved in compliance with Section 2.03(f).

 

(c)          In addition to any legends required by Applicable Law, each
certificate representing the Common Stock of the Company shall bear a legend
substantially in the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A SHAREHOLDERS
AGREEMENT (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY). NO
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF SUCH SHAREHOLDERS AGREEMENT AND (A) PURSUANT TO A REGISTRATION
STATEMENT EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B)
PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER. THE HOLDER OF THIS
CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE
PROVISIONS OF SUCH SHAREHOLDERS AGREEMENT.”

 

(d)          Prior notice shall be given to the Company by the transferor of any
Transfer (whether or not to a Permitted Transferee) of any Common Stock. Prior
to consummation of any Transfer by any Shareholder of any of its Common Stock,
such party shall cause the transferee thereof to execute and deliver to the
Company a joinder agreement in form and substance satisfactory to the Company
and the non-transferring Shareholders, whereby such party agrees to be bound by
the terms and conditions of this Agreement. Upon any Transfer by any Shareholder
of any of its Common Stock, in accordance with the terms of this Agreement, the
transferee thereof shall be substituted for, and shall assume all the rights and
obligations under this Agreement of, the transferor thereof, to the extent
relating to the Common Stock that has been so transferred.

 

(e)          Notwithstanding any other provision of this Agreement, each
Shareholder agrees that it will not, directly or indirectly, Transfer any of its
Common Stock (i) except as permitted under the Securities Act and other
applicable federal or state securities laws, and then, if requested by the
Company, only upon delivery to the Company of an opinion of counsel in form and
substance satisfactory to the Company to the effect that such Transfer may be
effected without registration under the Securities Act, (ii) if it would cause
the Company or any of its subsidiaries to be required to register as an
investment company under the Investment Company Act of 1940, as amended, or
(iii) if it would cause the assets of the Company or any of its subsidiaries to
be deemed plan assets as defined under the Employee Retirement Income Security
Act of 1974 or its accompanying regulations or result in any “prohibited
transaction” thereunder involving the Company. In any event, the Board may
refuse the Transfer to any Person if such Transfer would have a material adverse
effect on the Company as a result of any regulatory or other restrictions
imposed by any Governmental Authority.

 

(f)          Any Transfer or attempted Transfer of any Common Stock in violation
of this Agreement shall be null and void, no such Transfer shall be recorded on
the Company’s books and the purported transferee in any such Transfer shall not
be treated (and the purported transferor shall continue be treated) as the owner
of such Common Stock for all purposes of this Agreement.

 

Section 3.02         Drag-Along Rights.

 

(a)          If at any time Villari, while holding (together with his
Affiliates) at least a majority of the outstanding Common Stock of the Company,
receives a bona fide offer from a Third-Party Purchaser to consummate, in one
transaction, or a series of related transactions, a Change of Control (a
“Drag-Along Sale”), Villari shall have the right to require that Ameris
participate in such Transfer in the manner set forth in this Section 3.02,
provided, however, that Ameris shall not be required to participate in the
Drag-Along Sale if the consideration for the Drag-Along Sale is other than cash
or registered securities listed on an established U.S. securities exchange or
traded on the NASDAQ Stock Market.

 

9

 

 

(b)          Villari shall exercise his rights pursuant to this Section 3.02 by
delivering a written notice (the “Drag-Along Notice”) to Ameris at least thirty
(30) days prior to the closing date of such Drag-Along Sale. The Drag-Along
Notice shall make reference to Villari’s rights and obligations hereunder, shall
include a copy (which may be in draft form) of any stock purchase, merger or
other acquisition agreement proposed to be executed by Villari or the Company in
connection therewith, and a copy (which may be in draft form) of any agreement
proposed to be executed by Ameris in connection therewith, and shall describe in
reasonable detail:

 

(i)          the number of shares of Common Stock to be sold by Villari, if the
Drag-Along Sale is structured as a Transfer of Common Stock;

 

(ii)         the identity of the Third-Party Purchaser;

 

(iii)        the proposed date, time and location of the closing of the
Drag-Along Sale; and

 

(iv)        the per share purchase price and the other material terms and
conditions of the Transfer, including a description of any non-cash
consideration in sufficient detail to permit the valuation thereof.

 

(c)          If the Drag-Along Sale is structured as a Transfer of Common Stock,
then, subject to Section 3.02(d), Villari and Ameris shall Transfer to the
Third-Party Purchaser the number of shares equal to the product of (x) the
aggregate number of shares of Common Stock the Third-Party Purchaser proposes to
buy as stated in the Drag-Along Notice and (y) a fraction (A) the numerator of
which is equal to the number of shares of Common Stock then held by Villari or
Ameris, as the case may be, and (B) the denominator of which is equal to the
number of shares then held by all of the Shareholders (including, for the
avoidance of doubt, Villari and Ameris).

 

(d)          The consideration to be received by Ameris shall be the same form
and amount of consideration per share of Common Stock to be received by Villari
(or, if Villari is given an option as to the form and amount of consideration to
be received, the same option shall be given) and the terms and conditions of
such Transfer shall, except as otherwise provided in the immediately succeeding
sentence, be the same as those upon which Villari Transfers his Common Stock.
Ameris shall make or provide the same representations, warranties, covenants,
indemnities and agreements as Villari makes or provides in connection with the
Drag-Along Sale (except that in the case of representations, warranties,
covenants, indemnities and agreements pertaining specifically to Villari, Ameris
shall make the comparable representations, warranties, covenants, indemnities
and agreements pertaining specifically to itself); provided, that all
representations, warranties, covenants and indemnities shall be made by Villari
and Ameris severally and not jointly and any indemnification obligation shall be
pro rata based on the consideration received by Villari and Ameris, in each case
in an amount not to exceed the aggregate proceeds received by Villari and Ameris
in connection with the Drag-Along Sale.

 

(e)          The fees and expenses of Villari incurred in connection with a
Drag-Along Sale and for the benefit of all Shareholders (it being understood
that costs incurred by or on behalf of Villari for his sole benefit will not be
considered to be for the benefit of all Shareholders), to the extent not paid or
reimbursed by the Company or the Third-Party Purchaser, shall be shared by all
the Shareholders on a pro rata basis, based on the aggregate consideration
received by each Shareholder; provided, that no Shareholder shall be obligated
to make or reimburse any out-of-pocket expenditure prior to the consummation of
the Drag-Along Sale.

 

10

 

 

(f)          Each Shareholder shall take all actions as may be reasonably
necessary to consummate the Drag-Along Sale, including entering into agreements
and delivering certificates and instruments, in each case consistent with the
agreements being entered into and the certificates being delivered by Villari.

 

(g)          Villari shall have ninety (90) days following the date of the
Drag-Along Notice in which to consummate the Drag-Along Sale, on the terms set
forth in the Drag-Along Notice (which such ninety (90) day period may be
extended for a reasonable time not to exceed one hundred twenty (120) days to
the extent reasonably necessary to obtain any Government Approvals). If at the
end of such period, Villari has not completed the Drag-Along Sale, Villari may
not then effect a transaction subject to this Section 3.02 without again fully
complying with the provisions of this Section 3.02.

 

Section 3.03         Tag-Along Rights.

 

(a)          If at any time Villari, while holding (together with his
Affiliates) at least a majority of the outstanding Common Stock of the Company,
proposes to Transfer any shares of his Common Stock to a Third-Party Purchaser
(the “Proposed Transferee”) and Villari cannot or has not elected to exercise
his drag-along rights set forth in Section 3.02, Ameris shall be permitted to
participate in such Transfer (a “Tag-Along Sale”) on the terms and conditions
set forth in this Section 3.03.

 

(b)          Prior to the consummation of any such Transfer of Common Stock
described in Section 3.03(a), Villari shall deliver to Ameris a written notice
(a “Sale Notice”) of the proposed Tag-Along Sale subject to this Section 3.03 at
least thirty (30) days prior to the closing date of the Tag-Along Sale. The Sale
Notice shall make reference to Ameris’s rights hereunder, shall include a copy
(which may be in draft form) of any stock purchase, merger or other acquisition
agreement proposed to be executed by Villari or the Company in connection
therewith, and a copy (which may be in draft form) of any agreement proposed to
be executed by Ameris in connection therewith, and shall describe in reasonable
detail:

 

(i)           the aggregate number of shares of Common Stock the Proposed
Transferee has offered to purchase.

 

(ii)         the identity of the Proposed Transferee;

 

(iii)        the proposed date, time and location of the closing of the
Tag-Along Sale; and

 

(iv)        the per share purchase price and the other material terms and
conditions of the Transfer, including a description of any non-cash
consideration in sufficient detail to permit the valuation thereof.

 

(c)          Ameris shall exercise its right to participate in a Transfer of
Common Stock by Villari subject to this Section 3.03 by delivering to Villari a
written notice (a “Tag-Along Notice”) stating its election to do so and
specifying the number of shares of Common Stock to be Transferred by it no later
than ten (10) Business Days after receipt of the Sale Notice (the “Tag-Along
Period”). The offer of Ameris set forth in a Tag-Along Notice shall be
irrevocable, and, to the extent such offer is accepted, Ameris shall be bound
and obligated to Transfer in the proposed Transfer on the terms and conditions
set forth in this Section 3.03. Villari and Ameris shall have the right to
Transfer in a Transfer subject to this Section 3.03 the number of shares of
Common Stock equal to the product of (x) the aggregate number of shares of
Common Stock the Proposed Transferee proposes to buy as stated in the Sale
Notice and (y) a fraction (A) the numerator of which is equal to the number of
shares of Common Stock then held by Villari or Ameris, as the case may be, and
(B) the denominator of which is equal to the number of shares then held by all
of the Shareholders (including, for the avoidance of doubt, Villari and Ameris).

 

11

 

 

(d)          If Ameris does not deliver a Tag-Along Notice in compliance with
Section 3.03(c) above, it shall be deemed to have waived all of its rights to
participate in such Transfer, and Villari shall thereafter be free to Transfer
to the Proposed Transferee his shares of Common Stock at a per share price that
is no greater than the per share price set forth in the Sale Notice and on other
same terms and conditions which are not materially more favorable to Villari
than those set forth in the Sale Notice without any further obligation to
Ameris.

 

(e)          If Ameris elects to participate in a Transfer pursuant to this
Section 3.03, it shall receive the same consideration per share as Villari after
deduction of its proportionate share of the related fees and expenses in
accordance with Section 3.03(g) below.

 

(f)          Ameris shall make or provide the same representations, warranties,
covenants, indemnities and agreements as Villari makes or provides in connection
with the Tag-Along Sale (except that in the case of representations, warranties,
covenants, indemnities and agreements pertaining specifically to Villari, Ameris
shall make the comparable representations, warranties, covenants, indemnities
and agreements pertaining specifically to itself); provided, that all
representations, warranties, covenants and indemnities shall be made by Villari
and Ameris severally and not jointly and any indemnification obligation in
respect of breaches of representations and warranties shall be pro rata based on
the consideration received by Villari and Ameris, in each case in an amount not
to exceed the aggregate proceeds received by Villari and Ameris in connection
with any Tag-Along Sale.

 

(g)          The fees and expenses of Villari incurred in connection with a
Tag-Along Sale and for the benefit of all Shareholders (it being understood that
costs incurred by or on behalf of Villari for his sole benefit will not be
considered to be for the benefit of all Shareholders), to the extent not paid or
reimbursed by the Company or the Proposed Transferee, shall be shared by all the
Shareholders on a pro rata basis, based on the aggregate consideration received
by each such Shareholder; provided, that no Shareholder shall be obligated to
make or reimburse any out-of-pocket expenditure prior to the consummation of the
Tag-Along Sale.

 

(h)          Ameris shall take all actions as may be reasonably necessary to
consummate the Tag-Along Sale, including entering into agreements and delivering
certificates and instruments, in each case consistent with the agreements being
entered into and the certificates being delivered by Villari.

 

(i)          Villari shall have ninety (90) days following the expiration of the
Tag-Along Period in which to Transfer the shares of Common Stock described in
the Sale Notice, on the terms set forth in the Sale Notice (which such ninety
(90) day period may be extended for a reasonable time not to exceed one hundred
twenty (120) days to the extent reasonably necessary to obtain any Government
Approvals). If at the end of such period, Villari has not completed such
Transfer, Villari may not then effect a Transfer of Common Stock subject to this
Section 3.03 without again fully complying with the provisions of this Section
3.03.

 

(j)          If Villari Transfers to the Proposed Transferee any of his shares
of Common Stock in breach of this Section 3.03, then Ameris shall have the right
to Transfer to Villari, and Villari undertakes to purchase from Ameris, the
number of shares of Common Stock that Ameris would have had the right to
Transfer to the Proposed Transferee pursuant to this Section 3.03, for a per
share amount and form of consideration and upon the terms and conditions on
which the Proposed Transferee bought such Common Stock from Villari (but without
indemnity being granted by Ameris to Villari, other than indemnification in the
event that Ameris does not own such Common Stock free and clear of all Liens);
provided, that, nothing contained in this Section 3.03 shall preclude Ameris
from seeking alternative remedies against Villari as a result of his breach of
this Section 3.03. Villari shall also reimburse Ameris for any and all
reasonable and documented out-of-pocket fees and expenses, including reasonable
legal fees and expenses, incurred pursuant to the exercise or the attempted
exercise of Ameris’s rights as a result of a Transfer by Villari to the Proposed
Transferee of any of his shares of Common Stock in breach of this Section 3.03.

 

12

 

 

Section 3.04         Ameris Purchase of Villari Shares.

 

(a)          On or before December 31, 2017 (or such later date, if any, as may
be mutually agreed in writing by Ameris and Villari), but subject to the receipt
of all required Governmental Approvals with respect thereto, Ameris shall
purchase from Villari, and Villari shall sell to Ameris, such number of shares
of Voting Common Stock and Non-Voting Common Stock owned by Villari as shall
represent at the time of such purchase twenty-five and 01/100ths percent
(25.01%) of the shares of Common Stock then issued and outstanding (the “Villari
Shares”), such that after such acquisition, Ameris shall own thirty percent
(30%) of both the outstanding Voting Common Stock and the outstanding Non-Voting
Common Stock. The consideration payable by Ameris to Villari for the Villari
Shares shall be (i) twelve million dollars ($12,000,000) in cash (which amount
shall be increased by two hundred thousand dollars ($200,000) for each calendar
month or portion thereof beginning January 1, 2018 and continuing through and
including June 30, 2018, if Ameris has not acquired the Villari Shares on or
before December 31, 2017 and Ameris and Villari have mutually agreed in writing
to a purchase of the Villari Shares at a later date), plus (ii) one hundred
fourteen thousand two hundred eighty-five (114,285) unregistered shares of ABCB
Stock (the “New Ameris Shares”); provided, however, that if the average of the
closing sale prices of ABCB Stock as reported on the NASDAQ Stock Market during
the thirty (30) consecutive full trading days ending at the closing of trading
on the trading day immediately prior to the date of the parties’ consummation of
such purchase of the Villari Shares (such average, the “Average ABCB Stock
Price”) shall be less than thirty-five dollars ($35.00) per share, the number of
New Ameris Shares to be issued as consideration for the Villari Shares shall be
increased (subject to the immediately following sentence) to that number of
shares of ABCB Stock that, when added together with the Designated Ameris Shares
and multiplied by the Average ABCB Stock Price, equals the aggregate value of
eight million five hundred thousand dollars ($8,500,000). At the same time that
Villari acquires the New Ameris Shares, Villari and Ameris shall enter into a
registration rights agreement with respect to the New Ameris Shares that is in
form and substance substantially the same as the Prior Registration Rights
Agreement. Notwithstanding anything herein to the contrary, the maximum number
of New Ameris Shares that may be issued pursuant to this Section 3.04(a) shall
in all events be limited to one share of ABCB Stock fewer than the minimum
number of shares of ABCB Stock the issuance of which would require the approval
of the shareholders of Ameris under any Applicable Law or any rule of the NASDAQ
Stock Market or any other applicable securities exchange, and any shortfall in
the ABCB Stock consideration to which Villari would have been entitled that
results from the foregoing shall be satisfied by the payment of additional cash
consideration by Ameris equal to the quotient obtained by multiplying (x) that
number of shares of ABCB Stock constituting such shortfall, by (y) the Average
ABCB Stock Price. The purchase of the Villari Shares shall be consummated as
promptly as practicable after Ameris’s receipt of all Governmental Approvals
with respect thereto, and following the expiration of all applicable waiting
periods and the parties’ compliance with all Applicable Laws, by the parties’
execution of a mutually agreeable stock purchase agreement similar in substance
and form to the Prior Stock Purchase Agreement, as applicable; provided,
however, that notwithstanding anything herein to the contrary, Ameris shall have
no obligation hereunder to purchase the Villari Shares pursuant to this
paragraph if it does not receive all required Governmental Approvals thereto on
or before December 31, 2017 (or such later date, if any, as may be mutually
agreed in writing by Ameris and Villari) following the exercise by Ameris and
Villari of all commercially reasonable efforts in good faith to do so; provided
further, however, that nothing contained herein shall be deemed to require
Ameris, or require or permit Villari, to take any action, or commit to take any
action, or agree to any condition or restriction, in connection with obtaining
any Governmental Approval that would reasonably be expected to result in Ameris
or any Affiliate of Ameris becoming subject to any cease-and-desist order or
other order, formal or informal enforcement action issued by, or written
agreement, consent agreement, operating agreement, memorandum of understanding,
commitment letter or similar undertaking with, or any request to adopt any board
resolutions by, any Governmental Authority.

 

13

 

 

(b)          If Ameris does not consummate the purchase of the Villari Shares
pursuant to Section 3.04(a) on or before December 31, 2017 (or such later date,
if any, as may be mutually agreed in writing by Ameris and Villari), then
Villari may institute an Asset Transfer of the Division at any time during the
remainder of the Term by providing written notice to Ameris. For the avoidance
of doubt, Villari may institute an Asset Transfer of the Division without regard
to whether any Governmental Approvals contemplated by Section 3.04(a) have been
received. Notwithstanding anything in the Management Agreement to the contrary,
Villari shall give notice to Ameris at least five (5) days prior to, directly or
indirectly, soliciting, initiating, encouraging, facilitating (including by way
of furnishing information) or taking any other action designed to facilitate any
inquiries or proposals regarding any Asset Transfer of the Division, or engaging
in a process designed to effect such an Asset Transfer. Anything to the contrary
in the Management Agreement notwithstanding, upon and after the receipt of any
such notice: (i) Ameris will (and will cause its Affiliates, including Ameris
Bank, to) keep all information regarding such proposed Asset Transfer strictly
confidential and not disclose such information to anyone other than the
directors and executive officers of Ameris or its Affiliates, who will be under
an obligation to maintain such confidentiality; (ii) Ameris will not (and will
cause its Affiliates not to), and Villari will not, (A) disparage each other,
the Division or the transferee of the Asset Transfer, or (B) interfere with, or
attempt to circumvent, such proposed Asset Transfer; (iii) Ameris will not (and
will cause its Affiliates, including Ameris Bank, not to) seek to retain the
Division’s employees; (iv) Ameris will (or will cause its Affiliates, including
Ameris Bank, to), prior to the date of the Asset Transfer, continue to fund the
new Premium Finance Loans and Non-Premium Finance Loans at least up to the then
applicable Portfolio Size Floor pursuant to the terms and conditions of the
Management Agreement; (v) Ameris will (and will cause its Affiliates, including
Ameris Bank, to) permit the Division’s Premium Finance Loans and Non-Premium
Finance Loans (or such portion thereof as may be designated by Villari) to be
transferred to the transferee as part of such Asset Transfer, provided that
Ameris (or its Affiliates) is paid the outstanding principal thereof and the
accrued and unpaid interest thereon through the date of transfer; and (vi)
neither Ameris nor its Affiliates (including Ameris Bank) will have any right to
receive any portion of any premium, goodwill or any such proceeds paid (in
excess of the sums paid to Ameris or its Affiliates for the then outstanding
principal and accrued unpaid interest) that are paid to Villari upon such Asset
Transfer (other than a pro rata percentage based on the percentage of Common
Stock then owned by Ameris). If Villari decides to effect an Asset Transfer,
then: (i) Villari shall be required to obtain from the prospective transferee a
confidentiality agreement in form and substance reasonably satisfactory to
Ameris prior to the disclosure to such prospective transferee or its agents or
representatives of any information regarding the Division’s finances, loans,
operations, or employees; and (ii) the disclosure of any information regarding
or relevant to the Division to such transferee shall not cause Villari to be in
violation of any confidentiality requirements or fiduciary obligations in favor
of Ameris or any of its Affiliates. If an Asset Transfer of the Division is
initiated by Villari during the Term, then Ameris will (and will cause its
Affiliates, including Ameris Bank, to) use commercially reasonable efforts to
facilitate such Asset Transfer of the Division, including cooperating with the
transferee’s reasonable due diligence requests and promptly executing such
documents as Villari may reasonably request to facilitate such Asset Transfer of
the Division. All capitalized terms used in this Section 3.04(b) and not
otherwise defined in this Agreement shall have the respective meanings assigned
to them in the Management Agreement.

 

14

 

 

Article IV 

Preemptive Rights

 

Section 4.01         Preemptive Right.

 

(a)          The Company hereby grants to each Shareholder (each, a “Preemptive
Shareholder”) the right to purchase its pro rata portion of any new Common Stock
(other than any Excluded Securities) (the “New Securities”) that the Company may
from time to time propose to issue or sell to any Person.

 

(b)          The Company shall give written notice (an “Issuance Notice”) of any
proposed issuance or sale described in subsection (a) above to the Preemptive
Shareholders within five (5) Business Days following any meeting of the Board at
which any such issuance or sale is approved. The Issuance Notice shall set forth
the material terms and conditions of the proposed issuance, including:

 

(i)          the number of New Securities proposed to be issued and the
percentage of the Company’s outstanding Common Stock, on a fully diluted basis,
that such issuance would represent;

 

(ii)         the proposed issuance date, which shall be at least twenty (20)
Business Days from the date of the Issuance Notice; and

 

(iii)        the proposed purchase price per share.

 

(c)          Each Preemptive Shareholder shall for a period of fifteen (15)
Business Days following the receipt of an Issuance Notice (the “Exercise
Period”) have the right to elect irrevocably to purchase, at the purchase price
set forth in the Issuance Notice, the amount of New Securities equal to the
product of (x) the total number of New Securities to be issued by the Company on
the issuance date and (y) a fraction determined by dividing (A) the number of
shares of Common Stock owned by such Preemptive Shareholder immediately prior to
such issuance by (B) the total number of shares of Common Stock outstanding on
such date immediately prior to such issuance (the “Preemptive Pro Rata Portion”)
by delivering a written notice to the Company. Such Preemptive Shareholder’s
election to purchase New Securities shall be binding and irrevocable.

 

(d)          No later than five (5) Business Days following the expiration of
the Exercise Period, the Company shall notify each Preemptive Shareholder in
writing of the number of New Securities that each Preemptive Shareholder has
agreed to purchase (including, for the avoidance of doubt, where such number is
zero) (the “Over-Allotment Notice”). Each Preemptive Shareholder exercising its
right to purchase its Preemptive Pro Rata Portion of the New Securities in full
(an “Exercising Shareholder”) shall have a right of over-allotment such that if
any other Preemptive Shareholder fails to exercise its right under this Section
4.01 to purchase its Preemptive Pro Rata Portion of the New Securities (each, a
“Non-Exercising Shareholder”), such Exercising Shareholder may purchase all or
any portion of such Non-Exercising Shareholder’s allotment (the “Over-Allotment
New Securities”) by giving written notice to the Company setting forth the
number of Over-Allotment New Securities that such Exercising Shareholder is
willing to purchase within five (5) Business Days of receipt of the
Over-Allotment Notice (the “Over-Allotment Exercise Period”). Such Exercising
Shareholder’s election to purchase Over-Allotment New Securities shall be
binding and irrevocable. If more than one Exercising Shareholder elects to
exercise its right of over-allotment, each Exercising Shareholder shall have the
right to purchase the number of Over-Allotment New Securities it elected to
purchase in its written notice; provided, that if the over-allotment New
Securities are over-subscribed, each Exercising Shareholder shall purchase its
pro rata portion of the available Over-Allotment New Securities based upon the
relative Preemptive Pro Rata Portions of the Exercising Shareholders.

 

15

 

 

(e)          The Company shall be free to complete the proposed issuance or sale
of New Securities described in the Issuance Notice with respect to any New
Securities not elected to be purchased pursuant to Section 4.01(c) and Section
4.01(d) above in accordance with the terms and conditions set forth in the
Issuance Notice (except that the amount of New Securities to be issued or sold
by the Company may be reduced) so long as such issuance or sale is closed within
sixty (60) days after the expiration of the Over-Allotment Exercise Period
(subject to the extension of such sixty (60) day period for a reasonable time
not to exceed ninety (90) days to the extent reasonably necessary to obtain any
Government Approvals). In the event the Company has not sold such New Securities
within such time period, the Company shall not thereafter issue or sell any New
Securities without first again offering such securities to the Shareholders in
accordance with the procedures set forth in this Section 4.01.

 

(f)          Upon the consummation of the issuance of any New Securities in
accordance with this Section 4.01, the Company shall deliver to each Exercising
Shareholder certificates (if any) evidencing the New Securities, which New
Securities shall be issued free and clear of any Liens (other than those arising
hereunder and those attributable to the actions of the purchasers thereof), and
the Company shall so represent and warrant to the purchasers thereof, and
further represent and warrant to such purchasers that such New Securities shall
be, upon issuance thereof to the Exercising Shareholders and after payment
therefor, duly authorized, validly issued, fully paid and non-assessable. Each
Exercising Shareholder shall deliver to the Company the purchase price for the
New Securities purchased by it by certified or official bank check or wire
transfer of immediately available funds. Each party to the purchase and sale of
New Securities shall take all such other actions as may be reasonably necessary
to consummate the purchase and sale including entering into such additional
agreements as may be necessary or appropriate.

 

Article V 

Information Rights

 

Section 5.01         Financial Statements. In addition to, and without limiting
any rights that a Shareholder may have with respect to inspection of the books
and records of the Company under Applicable Laws, the Company shall furnish to
each Shareholder, the following information:

 

(a)          as soon as available, and in any event within one hundred twenty
(120) days after the end of each Fiscal Year, the unaudited balance sheet of the
Company as at the end of each such Fiscal Year and the unaudited statements of
income, cash flows and changes in shareholders’ equity for such year,
accompanied by the certification of the chief financial officer of the Company
to the effect that, except as set forth therein, such financial statements have
been prepared on a basis consistent with prior years and fairly present in all
material respects the financial condition of the Company as of the dates thereof
and the results of its operations and changes in its cash flows and
shareholders’ equity for the periods covered thereby;

 

(b)          as soon as available, and in any event within forty-five (45) days
after the end of each fiscal quarter, the balance sheet of the Company at the
end of such quarter and the statements of income, cash flows and changes in
shareholders’ equity for such quarter, all in reasonable detail and all prepared
in accordance with GAAP, consistently applied, and certified by the chief
financial officer of the Company; and

 

(c)          to the extent the Company is required by Applicable Law or pursuant
to the terms of any outstanding indebtedness of the Company to prepare such
reports, any annual reports, quarterly reports and other periodic reports
(without exhibits) actually prepared by the Company as soon as available.

 

16

 

 

Section 5.02         Inspection Rights.

 

(a)          The Company shall, and shall cause its officers, Directors and
employees to, (i) afford each Shareholder and the Representatives of each such
Shareholder, during normal business hours and upon reasonable notice, reasonable
access at all reasonable times to its officers, employees, auditors, properties,
offices, plants and other facilities and to all books and records, and (ii)
afford such Shareholder the opportunity to consult with its officers from time
to time regarding the Company’s affairs, finances and accounts as each such
Shareholder may reasonably request upon reasonable notice.

 

(b)          The right set forth in Section 5.02(a) above shall not and is not
intended to limit any rights which the Shareholders may have with respect to the
books and records of the Company, or to inspect its properties or discuss its
affairs, finances and accounts under the laws of the jurisdiction in which the
Company is incorporated.

 

Article VI 

Term and Termination

 

Section 6.01         Termination. This Agreement shall terminate upon the
earliest of:

 

(a)          the consummation of an Initial Public Offering;

 

(b)          the consummation of a merger or other business combination
involving the Company whereby the Voting Common Stock becomes a security that is
listed or admitted to trading on the NASDAQ Stock Market, the New York Stock
Exchange or another national securities exchange;

 

(c)          the date on which neither of the Division Shareholders owns any
Common Stock;

 

(d)          the dissolution, liquidation or winding up of the Company; or

 

(e)          the unanimous written agreement of the Shareholders.

 

Section 6.02         Effect of Termination.

 

(a)          The termination of this Agreement shall terminate all further
rights and obligations of the Shareholders under this Agreement except that such
termination shall not affect:

 

(i)          the existence of the Company;

 

(ii)         the obligation of any party to pay any amounts arising on or prior
to the date of termination, or as a result of or in connection with such
termination;

 

(iii)        the rights which any Shareholder may have by operation of law as a
shareholder of the Company; or

 

(iv)        the rights contained herein which by their terms are intended to
survive termination of this Agreement.

 

(b)          The following provisions shall survive the termination of this
Agreement: this Section 6.02 and Section 7.03, Section 7.11, Section 7.12,
Section 7.14 and Section 7.15.

 

17

 

 

Article VII 

Miscellaneous

 

Section 7.01         Expenses. Except as otherwise expressly provided herein,
all costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses.

 

Section 7.02         Release of Liability. In the event any Shareholder shall
Transfer all of the Common Stock held by such Shareholder in compliance with the
provisions of this Agreement without retaining any interest therein, then such
Shareholder shall cease to be a party to this Agreement and shall be relieved
and have no further liability arising hereunder for events occurring from and
after the date of such Transfer.

 

Section 7.03         Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given: (i) when delivered
personally to the recipient; (ii) one (1) Business Day after being sent to the
recipient by reputable overnight courier service (charges prepaid); (iii) when
sent to the recipient by confirmed facsimile or email transmission; or (iv) five
(5) Business Days after being mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, and in each case addressed
to the appropriate address indicated below, or such other address as may be
given in a notice sent by a party to the other party in accordance with this
Section 7.03):

 

In the case of Ameris:

 

Ameris Bancorp
1301 Riverplace Boulevard

Suite 2600

Jacksonville, Florida 32207
Attn: Dennis J. Zember Jr.

Facsimile: (229) 890-2235

Email: dennis.zember@amerisbank.com

 

with a copy (which shall not constitute notice to Ameris) to:

 

Rogers & Hardin LLP

2700 International Tower

229 Peachtree Street, N.E.

Atlanta, Georgia 30303

Attn: Jody L. Spencer

Facsimile: (404) 230-0972

Email: jspencer@rh-law.com

 

In the case of Villari or The Villari Family Gift Trust:

Mr. William J. Villari
2065 East Lake Road
Atlanta, GA 30307

Email: wvillari@gmail.com

 



18

 

 

with a copy (which shall not constitute notice to Villari or The Villari Family
Gift Trust) to:


Vedder Price P.C.
222 North LaSalle Street
Chicago, IL 60601
Attn: Marc L. Klyman, Esq.

Facsimile: (312) 609-5005

Email: mklyman@vedderprice.com

 

In the case of the Company:

US Premium Finance Holding Company

2065 East Lake Road
Atlanta, GA 30307
Attn: President

Email: wvillari@gmail.com



with a copy (which shall not constitute notice to the Company) to:


Vedder Price P.C.
222 North LaSalle Street
Chicago, IL 60601
Attn: Marc L. Klyman, Esq.

Facsimile: (312) 609-5005

Email: mklyman@vedderprice.com

 

Section 7.04         Interpretation. For purposes of this Agreement, (a) the
words “include,” “includes” and “including” shall be deemed to be followed by
the words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. The definitions given for any defined terms in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. Unless the context otherwise
requires, references herein: (x) to Articles, Sections, and Exhibits mean the
Articles and Sections of, and Exhibits attached to, this Agreement; (y) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. The Exhibits referred to herein shall be construed
with, and as an integral part of, this Agreement to the same extent as if they
were set forth verbatim herein.



 

Section 7.05         Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

 



19

 

 

Section 7.06         Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 7.07         Entire Agreement. This Agreement and the Organizational
Documents constitute the sole and entire agreement of the parties with respect
to the subject matter contained herein and therein, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency or conflict
between this Agreement and any Organizational Document, the Shareholders and the
Company shall, to the extent necessary and permitted by Applicable Law, amend
such Organizational Document to comply with the terms of this Agreement.

 

Section 7.08         Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

Section 7.09         No Third-party Beneficiaries. This Agreement is for the
sole benefit of the parties hereto and their permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

 

Section 7.10         Amendment and Modification; Waiver. This Agreement may only
be amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 7.11         Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Florida without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Florida or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than those of the State of Florida.

 



Section 7.12         Equitable Remedies. Each party hereto acknowledges that the
other parties hereto would be irreparably damaged in the event of a breach or
threatened breach by such party of any of its obligations under this Agreement
and hereby agrees that in the event of a breach or a threatened breach by such
party of any such obligations, each of the other parties hereto shall, in
addition to any and all other rights and remedies that may be available to them
in respect of such breach, be entitled to an injunction from a court of
competent jurisdiction (without any requirement to post bond) granting such
parties specific performance by such party of its obligations under this
Agreement. In any action or arbitration proceeding brought by any party hereto
to enforce the rights and obligations of the parties set forth in this
Agreement, the prevailing party shall be awarded its reasonable costs in
bringing, prosecuting or defending such action or proceeding (including
reasonable attorneys’ fees) in addition to any award granted by the court or
arbitrator.

 



20

 

 

Section 7.13         Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, email or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

Section 7.14         Arbitration. Notwithstanding any reference in this
Agreement to an arbitrator or an arbitration proceeding, no party hereto shall
be deemed to have agreed to enter into or participate or be bound by any
arbitration unless such party separately and specifically so agrees in writing.

 

Section 7.15         Confidentiality.

 

(a)          Each Shareholder shall, and shall cause its Representatives to,
keep confidential and not divulge any information (including all budgets,
business plans and analyses) concerning the Company or the Division, including
the assets, business, operations, financial condition or prospects of the
Company or the Division (collectively, “Information”), and to use, and cause its
Representatives to use, such Information only in connection with the operation
of the Company or the Division; provided, that nothing herein shall prevent any
Shareholder from disclosing such Information (i) upon the order of any court or
administrative agency, (ii) upon the request or demand of any regulatory agency
or authority having jurisdiction over such Shareholder, (iii) to the extent
compelled by legal process or required or requested pursuant to subpoena,
interrogatories or other discovery requests, (iv) to the extent necessary in
connection with the exercise of any remedy hereunder, (v) to other Shareholders,
(vi) to such Shareholder’s Representatives that in the reasonable judgment of
such Shareholder need to know such Information or (vii) otherwise in accordance
with an applicable provision of this Agreement, provided, further, that in the
case of clause (i), (ii) or (iii), such Shareholder shall notify the other
parties hereto of the proposed disclosure as far in advance of such disclosure
as practicable and use reasonable efforts to ensure that any Information so
disclosed is accorded confidential treatment, when and if available.

 

(b)          The restrictions of Section 7.15(a) shall not apply to information
(i) that is or becomes generally available to the public other than as a result
of a disclosure by a Shareholder or any of its Representatives in violation of
this Agreement, (ii) that is or becomes available to a Shareholder or any of its
Representatives on a non-confidential basis prior to its disclosure to the
receiving Shareholder and any of its Representatives, (iii) that is or has been
independently developed or conceived by such Shareholder without use of the
Company’s Information, (iv) regarding or relevant to the Division that is
disclosed to a prospective transferee in connection with an Asset Transfer, or
(v) that becomes available to the receiving Shareholder or any of its
Representatives on a non-confidential basis from a source other than the
Company, any other Shareholder or any of their respective Representatives,
provided, that such source is not known by the recipient of the information to
be bound by a confidentiality agreement with the disclosing Shareholder or any
of its Representatives.

 

[Signature page follows.]

 

21

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers (or other
signatories, as applicable) thereunto duly authorized.

 



  “Ameris”       AMERIS BANCORP, a Georgia corporation       By:     Name:    
Title:           “Villari”       WILLIAM J. VILLARI, an individual resident of
the State of Georgia         Sign:           “Shareholder”       THE VILLARI
FAMILY GIFT TRUST         By:     Name:     Title:  

 



22

 

 

  “Company”       US PREMIUM FINANCE HOLDING COMPANY, a Florida corporation    
    By:     Name:     Title:  

  

23

 

 

EXHIBIT A

 

Ownership of Common Stock by Shareholders

 

Shareholder  Shares of
Voting
Common Stock   Percentage of
Outstanding
Voting
Common Stock  

Shares of

Non-Voting
Common Stock

   Percentage of
Outstanding
Non-Voting
Common Stock  Ameris Bancorp   49    4.90%   450    5.00% The Villari Family
Gift Trust   0    0.00%   1,500    16.67% William J. Villari   951    95.10% 
 7,050    78.33% Total   1,000    100.00%   9,000    100.00%

 

 

 

 

EXHIBIT B

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of January 3,
2017, is entered into by and between Ameris Bancorp, a Georgia corporation (the
“Company”), and William J. Villari, an individual resident of the State of
Georgia (“Purchaser”).

 

WHEREAS:

 

A.           In connection with that certain Stock Purchase Agreement dated as
of December 15, 2016 between the Company and Purchaser (collectively, the “Stock
Purchase Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Stock Purchase Agreement, to issue and sell to Purchaser one
hundred twenty-eight thousand, five hundred seventy-two (128,572) shares (the
“Purchaser Shares”) of the Company’s common stock, par value $1.00 per share
(the “Common Stock”).

 

B. The Company has agreed to provide certain registration rights with respect to
the Purchaser Shares under the Securities Act of 1933, as amended (the
“Securities Act”), as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Purchaser hereby
agree as follows:

 

1.Definitions.

 

For purposes of this Agreement, the following terms shall have the meanings
specified:

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed.

 

“Filing Deadline” means, with respect to the initial Registration Statement
required to be filed pursuant to Section 2(a), forty-five (45) days following
the date of this Agreement; provided, however, that if the Filing Deadline falls
on a day other than a Business Day, then the Filing Deadline shall be extended
to the next Business Day.

 

“Holder” means any Person owning or having the right to acquire Registrable
Securities, including initially Purchaser and thereafter any permitted assignee
thereof.

 

“Other Shareholders” shall mean Persons who, by virtue of agreements with the
Company other than this Agreement, are entitled to include their securities in
certain registrations hereunder.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

1

 

 

“Registrable Securities” means the Purchaser Shares, and any shares of capital
stock issued or issuable from time to time (with any adjustments) in replacement
of, in exchange for or otherwise in respect of the Purchaser Shares.

 

“Registration Statement” means a registration statement or statements prepared
in compliance with the Securities Act and pursuant to Rule 415 under the
Securities Act (“Rule 415”) or any successor rule providing for the offering of
securities on a continuous or delayed basis.

 

“Rule 144” means Rule 144 as promulgated by the SEC under the Securities Act, as
such rule may be amended from time to time, or any similar successor rule that
may be promulgated by the SEC.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Guidance” means: (i) any publicly available written or oral guidance,
comments, requirements or requests of the staff of the SEC; and (ii) the
Securities Act.

 

2.Registration.

 

(a)          Filing of Registration Statement. On or before the Filing Deadline,
the Company shall prepare and file with the SEC a Registration Statement on Form
S-3 (or any successor form) as a “shelf” registration statement under Rule 415
covering the resale of all of the Registrable Securities not already covered by
an existing and effective Registration Statement.

 

(b)          Alternative Registration Statement. Notwithstanding the foregoing
Section 2(a), if on the date the Registration Statement contemplated by Section
2(a) is filed with the SEC, the Company does not meet the eligibility
requirements for filing a Registration Statement on Form S-3, then in such case
the Company shall instead prepare and file with the SEC a Registration Statement
on Form S-1 (or any successor form) covering the resale of the Registrable
Securities as otherwise contemplated by Section 2(a).

 

(c)          Effectiveness. The Company shall use its best efforts to cause the
Registration Statement to become effective upon, or as soon as practicable
after, filing. The Company shall use its best efforts to: (i) respond promptly
to any and all comments made by the staff of the SEC with respect to the
Registration Statement; and (ii) submit promptly to the SEC after the Company
learns that no review of the Registration Statement will be made by the staff of
the SEC, or that the staff of the SEC has no further comments on the
Registration Statement, as the case may be, a request for acceleration of the
effectiveness of such Registration Statement to a time and date not later than
two (2) Business Days after the submission of such request. The Company shall
use commercially reasonable efforts to maintain the effectiveness of each
Registration Statement filed pursuant to this Agreement until the earliest to
occur of: (A) the date on which all of the Registrable Securities eligible for
resale thereunder have been publicly sold pursuant to either the Registration
Statement or Rule 144; (B) the date on which all of the Registrable Securities
remaining to be sold under such Registration Statement (in the reasonable
opinion of counsel to the Company) may be immediately sold to the public under
Rule 144 without volume limitations; and (C) the date that is twenty-four (24)
months after the date hereof (the period beginning on the date hereof and ending
on the earliest to occur of (A), (B) or (C) above being referred to herein as
the “Registration Period”).

 

2

 

 

(d)          Allocation of Registrable Securities. The initial number of
Registrable Securities included in any Registration Statement and each increase
in the number thereof included therein shall be allocated pro rata among the
Holders based on the aggregate number of Registrable Securities issuable to each
Holder at the time the Registration Statement covering such initial number of
Registrable Securities or increase thereof becomes effective or is declared
effective by the SEC. In the event that a Holder sells or otherwise transfers
any of such Holder’s Registrable Securities, each transferee shall be allocated
such transferred Registrable Securities included in such Registration Statement.

 

(e)          Registration of Other Securities. The Company may include any
securities held by Other Shareholders on any Registration Statement filed by the
Company on behalf of the Holders.

 

(f)          Additional Registrations. Notwithstanding the registration
obligations set forth in Section 2(a) and Section 2(b), in the event the SEC
informs the Company that all of the Registrable Securities cannot, as a result
of the application of Rule 415, be registered for resale as a secondary offering
on a single registration statement, the Company agrees to promptly: (i) inform
each of the Holders thereof and use its commercially reasonable efforts to file
amendments to the initial Registration Statement as required by the SEC; or (ii)
withdraw the Registration Statement and file a new registration statement, in
either case covering the maximum number of Registrable Securities permitted to
be registered by the SEC, on Form S-3 or such other form available to the
Company to register for resale the Registrable Securities as a secondary
offering; provided, however, that prior to filing such amendment or new
Registration Statement, the Company shall be obligated to use its commercially
reasonable efforts to advocate with the SEC for the registration of all of the
Registrable Securities in accordance with the SEC Guidance. Notwithstanding any
other provision of this Agreement, if any SEC Guidance sets forth a limitation
of the number of Registrable Securities or other shares of Common Stock
permitted to be registered on a particular Registration Statement as a secondary
offering (and notwithstanding that the Company used commercial reasonable
efforts to advocate with the SEC for the registration of all or a greater number
of Registrable Securities), the number of Registrable Securities or other shares
of Common Stock to be registered on such Registration Statement will be reduced
on a pro rata basis (and the Company shall file a new registration statement to
cover the remaining Registrable Securities in a manner consistent with the other
terms of this Agreement). If the Company amends the initial Registration
Statement or files a new Registration Statement, as the case may be, under
clauses (i) or (ii) of this Section 2(f) or under the immediately preceding
sentence, then the Company will use its best efforts to file with the SEC, as
promptly as allowed by SEC or SEC Guidance provided to the Company or to
registrants of securities in general, one or more registration statements on
Form S-3 or such other form available to the Company to register for resale
those Registrable Securities that were not registered for resale on the initial
Registration Statement, as amended, or the new Registration Statement.

 



3

 

 

3.Obligations of the Company.

 

In the case of a Registration Statement effected by the Company pursuant to
Section 2, the Company will use its commercially reasonable efforts to:

 

(a)          prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act or to maintain the effectiveness of such Registration Statement
during the Registration Period, or as may be reasonably requested by a Holder in
order to incorporate information concerning such Holder or such Holder’s
intended method of distribution;

 

(b)          so long as a Registration Statement is effective covering the
resale of the applicable Registrable Securities owned by a Holder, furnish to
each Holder such number of copies of the prospectus included in such
Registration Statement, including a preliminary prospectus, in conformity with
the requirements of the Securities Act, and such other documents as such Holder
may reasonably request;

 

(c)          notify each Holder immediately after becoming aware of the
occurrence of any event (but shall not, without the prior written consent of
such Holder, disclose to such Holder any facts or circumstances constituting
material non-public information) as a result of which the prospectus included in
such Registration Statement, as then in effect, contains an untrue statement of
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and as promptly as practicable prepare and file
with the SEC and furnish to each Holder a copy of a supplement or an amendment
to such prospectus as may be necessary so that such prospectus does not contain
an untrue statement of material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing;

 

(d)          prevent the issuance of any stop order or other order suspending
the effectiveness of such Registration Statement; and, if any such stop order is
issued, notify each Holder promptly thereof and promptly use its commercially
reasonable efforts to obtain the release of the suspension of the effectiveness
of such Registration Statement;

 

(e)          notify each Holder promptly after the date that such Registration
Statement, or any successor registration statement, becomes effective of such
effectiveness;

 

(f)          permit each Holder to review each Registration Statement and all
amendments and supplements thereto (and any prospectuses related thereto) within
a reasonable period of time prior to the filing thereof with the SEC; and

 

(g)          promptly cause all Registrable Securities to be listed on each
securities exchange on which outstanding securities of the Company of the same
class or series as such Registrable Securities are then listed.

 



4

 

 

4.Obligations of Each Holder.

 

In connection with the registration of Registrable Securities pursuant to a
Registration Statement, each Holder shall:

 

(a)          timely furnish to the Company: (i) a completed shareholder
questionnaire in such form as shall be reasonably requested by the Company; and
(ii) such information in writing regarding itself and the intended method of
disposition of such Registrable Securities as the Company shall reasonably
request in order to effect the registration thereof;

 

(b)          upon receipt of any notice from the Company of the happening of any
event of the kind described in Sections 3(c) or 3(d), immediately discontinue
any sale or other disposition of such Registrable Securities pursuant to such
Registration Statement until the filing of an amendment or supplement as
described in Section 3(c), or withdrawal of the stop order referred to in
Section 3(d), and use commercially reasonable efforts to maintain the
confidentiality of such notice and its contents;

 

(c)          to the extent required by applicable law, deliver a prospectus to
the purchaser of such Registrable Securities;

 

(d)          notify the Company when it has sold all of the Registrable
Securities held by it; and

 

(e)          notify the Company in the event that any information supplied by
such Holder in writing for inclusion in such Registration Statement or related
prospectus is untrue or omits to state a material fact required to be stated
therein or necessary to make such information not misleading in light of the
circumstances then existing; immediately discontinue any sale or other
disposition of such Registrable Securities pursuant to such Registration
Statement until the filing of an amendment or supplement to such prospectus as
may be necessary so that such prospectus does not contain an untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and use commercially reasonable efforts to assist
the Company as may be appropriate to make such amendment or supplement effective
for such purpose.

 

5.Indemnification.

 

In the event that any Registrable Securities are included in a Registration
Statement under this Agreement:

 

5

 

 

(a)          To the extent permitted by law, the Company shall indemnify and
hold harmless each Holder, the officers, directors, employees, agents and
representatives of such Holder, and each Person, if any, who controls such
Holder within the meaning of the Securities Act or the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), against any losses, claims, damages,
liabilities or reasonable out-of-pocket expenses (whether joint or several)
(collectively, including reasonable legal expenses or other expenses reasonably
incurred in connection with investigating or defending same, “Losses”), insofar
as any such Losses (or any actions in respect thereof) arise out of or are based
upon: (i) any untrue statement or alleged untrue statement of a material fact
contained in such Registration Statement under which such Registrable Securities
were registered, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto; or (ii) the omission
or alleged omission to state therein a material fact required to be stated
therein, or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. Subject to the
provisions of Section 5(c), the Company will reimburse such Holder, and each
such officer, director, employee, agent, representative or controlling Person,
for any reasonable legal expenses or other out-of-pocket expenses as reasonably
incurred by any such Person in connection with investigating or defending any
Loss; provided, however, that the foregoing indemnity shall not apply to amounts
paid in settlement of any Loss if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld), nor
shall the Company be obligated to indemnify any Person for any Loss to the
extent that such Loss arises out of or is based upon (A) any untrue statement or
alleged untrue statement of a material fact or any omission or alleged omission
to state a material fact required to be stated therein or necessary to make
statements therein not misleading that was made in reliance upon and in
conformity with written information furnished by such Person expressly for use
in such Registration Statement or (B) a failure of such Person to deliver or
cause to be delivered the final prospectus contained in the Registration
Statement and made available by the Company, if such delivery is required by
applicable law.

 

(b)          To the extent permitted by law, each Holder who is named in such
Registration Statement as a selling shareholder, acting severally and not
jointly, shall indemnify and hold harmless the Company, the officers, directors,
employees, agents and representatives of the Company, and each Person, if any,
who controls the Company within the meaning of the Securities Act or the
Exchange Act, against any Losses to the extent that any such Losses arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact or any omission or alleged omission to state a material fact
required to be stated therein or necessary to make statements therein not
misleading that was made in reliance upon and in conformity with written
information furnished by such Person expressly for use in such Registration
Statement; or (ii) a failure of such Holder to deliver or cause to be delivered
the final prospectus contained in the Registration Statement and made available
by the Company, if such delivery is required under applicable law. Subject to
the provisions of Section 5(c), such Holder will reimburse the Company and any
such officer, director, employee, agent, representative, or controlling Person
for any reasonable legal expenses or other out-of-pocket expenses as reasonably
incurred by any such Person, in connection with investigating or defending any
such Loss; provided, however, that the foregoing indemnity shall not apply to
amounts paid in settlement of any such Loss if such settlement is effected
without the consent of such Holder (which consent shall not be unreasonably
withheld).

 

6

 

 

(c)          Promptly after receipt by an indemnified party under this Section 5
of notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 5, promptly deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in and to assume the
defense thereof with counsel selected by the indemnifying party and reasonably
acceptable to the indemnified party. With regard to such an action which the
indemnifying party elects to defend or compromise, the indemnified party may
retain separate co-counsel at its sole cost and expense (except that the
indemnifying party will be responsible for the reasonable fees and expenses of
the separate co-counsel in the event that the counsel selected by the
indemnifying party cannot independently represent both the indemnified party and
the indemnifying party due to a conflict of interest or is not, in the
indemnified party’s reasonable determination, adequately representing the
indemnified party). If the indemnifying party fails to provide notice that the
indemnifying party is assuming the defense of the action, the indemnified party
(at the indemnifying party’s expense) may defend against, or enter into any
compromise with respect to, the matter in any manner it reasonably may deem
appropriate. The party controlling the defense of any action shall deliver, or
cause to be delivered, to the other party or parties copies of all
correspondence, pleadings, motions, briefs, appeals or other written statements
relating to or submitted in connection with the defense of such action and
timely notices of and the right to participate (as an observer) in any
proceeding relating to such action. The failure to deliver written notice to the
indemnifying party within a reasonable time of the delivery of notice of any
such action, to the extent materially prejudicial to its ability to defend such
action, shall relieve such indemnifying party of any liability to the
indemnified party under this Section 5 with respect to such action, but the
omission so to deliver written notice to the indemnifying party will not relieve
it of any liability that it may have to any indemnified party otherwise than
under this Section 5 or with respect to any other action unless the indemnifying
party is materially prejudiced with respect to such other action as a result of
not receiving such notice.

 

(d)          In the event that the indemnity provided in Sections 5(a) or 5(b)
is unavailable or insufficient to hold harmless an indemnified party for any
reason, the Company and each Holder agree, severally and not jointly, to
contribute to the aggregate Losses to which the Company or such Holder may be
subject in such proportion as is appropriate to reflect the relative fault of
the Company and such Holder in connection with the statements or omissions which
resulted in such Losses. Relative fault shall be determined by reference to
whether any alleged untrue statement or omission relates to information provided
by the Company or by such Holder. The Company and each Holder agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this Section 5(d), no Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who is not guilty of such fraudulent
misrepresentation. For purposes of this Section 5, each Person who controls a
Holder within the meaning of either the Securities Act or the Exchange Act and
each officer, director, employee, agent or representative of such Holder shall
have the same rights to contribution as such Holder, and each Person who
controls the Company within the meaning of either the Securities Act or the
Exchange Act and each officer, director, employee, agent or representative of
the Company shall have the same rights to contribution as the Company, subject
in each case to the applicable terms and conditions of this Section 5(d).

 

(e)          The obligations of the Company and each Holder under this Section 5
shall survive the completion of any offering or sale of Registrable Securities
pursuant to a Registration Statement under this Agreement, or otherwise.

 

6.Reports.

 

With a view to making available to each Holder the benefits of Rule 144 and any
other similar rule or regulation of the SEC that may at any time permit such
Holder to sell securities of the Company to the public without registration, the
Company agrees to use its commercially reasonable efforts to:

 



7

 

 

(a)          make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(b)          file with the SEC in a timely manner all reports and other
documents required of the Company under the Exchange Act; and

 

(c)          furnish to such Holder, so long as such Holder owns any Registrable
Securities, promptly upon written request (i) a written statement by the
Company, if true, that it has complied with the reporting requirements of Rule
144 and the Exchange Act; (ii) to the extent not publicly available through the
SEC’s EDGAR database, a copy of the most recent annual or quarterly report of
the Company and such other reports and documents so filed by the Company with
the SEC; and (iii) such other information as may be reasonably requested by such
Holder in connection with such Holder’s compliance with any rule or regulation
of the SEC which permits the selling of any such securities without
registration.

 

7.Miscellaneous.

 

(a)          Expenses of Registration. All reasonable expenses, other than
underwriting discounts and commissions and fees and expenses of counsel and
other advisors to each Holder, incurred in connection with the registrations,
filings or qualifications described herein, including (without limitation) all
registration, filing and qualification fees, printers’ and accounting fees and
the fees and disbursements of counsel for the Company shall be borne by the
Company.

 

(b)          Amendment; Waiver. Except as expressly provided herein, neither
this Agreement nor any term hereof may be amended or waived except pursuant to a
written instrument executed by the Company and the Holders of at least a
majority of the Registrable Securities then outstanding. Any amendment or waiver
effected in accordance with this Section shall be binding upon each Holder, each
future Holder and the Company. The failure of any party to exercise any right or
remedy under this Agreement or otherwise, or the delay by any party in
exercising such right or remedy, shall not operate as a waiver thereof.

 

(c)          Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given: (i) when delivered
personally to the recipient; (ii) one (1) Business Day after being sent to the
recipient by reputable overnight courier service (charges prepaid); (iii) when
sent to the recipient by confirmed facsimile or email transmission; or (iv) five
(5) Business Days after being mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, and in each case addressed
to the appropriate address indicated below (or provided by such Holder pursuant
to Section 7(d)), or such other address as may be given in a notice sent by a
party to the other party in accordance with this Section 7(c).

 



8

 

 

In the case of the Company:

 

Ameris Bancorp
1301 Riverplace Boulevard

Suite 2600

Jacksonville, Florida 32207
Attn: Dennis J. Zember Jr.

Facsimile: (229) 890-2235

Email: dennis.zember@amerisbank.com

 

with a copy (which shall not constitute notice to the Company) to:

 

Rogers & Hardin LLP

2700 International Tower

229 Peachtree Street, N.E.

Atlanta, Georgia 30303

Attn: Jody L. Spencer

Facsimile: (404) 230-0972

Email: jspencer@rh-law.com

 

In the case of Purchaser:

Mr. William J. Villari
2065 East Lake Road
Atlanta, Georgia 30307

Email: wvillari@gmail.com

 

with a copy (which shall not constitute notice to Purchaser) to:


Vedder Price P.C.
222 North LaSalle Street
Chicago, Illinois 60601
Attn: Marc L. Klyman, Esq.

Facsimile: (312) 609-5005

Email: mklyman@vedderprice.com

 

(d)          Assignment. Upon the transfer of any Registrable Securities by a
Holder, the rights of such Holder hereunder with respect to such securities so
transferred shall be assigned automatically to the transferee thereof, and such
transferee shall thereupon be deemed to be a “Holder” for purposes of this
Agreement, provided that: (i) the Company is, within a reasonable period of time
following such transfer, furnished with written notice of the name and address
of such transferee; (ii) the transferee agrees in writing with the Company to be
bound by all of the provisions hereof; and (iii) such transfer is made in
accordance with the applicable requirements of all applicable state and federal
securities laws.

 

(e)          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, and all of which together shall be deemed
one and the same instrument. This Agreement, once executed by a party, may be
delivered to any other party hereto by facsimile or other electronic
transmission.

 



9

 

 

(f)          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia applicable to contracts made
and to be performed entirely within the State of Georgia.

 

(g)          Holder of Record. A Person is deemed to be a Holder whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the record
owner of such Registrable Securities.

 

(h)          Entire Agreement. This Agreement and the Stock Purchase Agreement
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement and the Stock Purchase Agreement supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.

 

(i)          Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(j)          Successors, Assigns and Transferees. No right, duty or obligation
hereunder may be assigned, transferred, delegated or sublicensed by any party
hereto without the prior written consent of the other party, except as otherwise
provided in Section 7(d). The provisions of this Agreement shall inure to the
benefit of the heirs, executors and administrators of the Holders. Any transfer
or assignment made other than as provided in the first sentence of this Section
7(j) shall be null and void.

 

(k)          Equitable Remedies. Each party hereto acknowledges that the other
party hereto would be irreparably damaged in the event of a breach or threatened
breach by such party of any of its obligations under this Agreement and hereby
agrees that in the event of a breach or a threatened breach by such party of any
such obligations, each other party hereto shall, in addition to any and all
other rights and remedies that may be available to them in respect of such
breach, be entitled to an injunction from a court of competent jurisdiction
(without any requirement to post bond) granting such parties specific
performance by such party of its obligations under this Agreement. In any action
or arbitration proceeding brought by any party hereto to enforce the rights and
obligations of the parties set forth in this Agreement, the prevailing party
shall be awarded its reasonable costs in bringing, prosecuting or defending such
action or proceeding (including reasonable attorneys’ fees) in addition to any
award granted by the court or arbitrator.

 

(l)          Arbitration. Notwithstanding any reference in this Agreement to an
arbitrator or arbitration proceeding, no party hereto shall be deemed to have
agreed to enter into or participate or be bound by any arbitration unless such
party separately and specifically so agrees in writing.

 

[Signature page follows.]

 

10

 

 

IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date first-above written.

 



  “Company”       AMERIS BANCORP, a Georgia corporation         By:     Name:  
  Title:           “Purchaser”       WILLIAM J. VILLARI, an individual resident
of the State of Georgia         Sign:  

 



 

